Exhibit 10.1

Execution Copy

--------------------------------------------------------------------------------

$120,000,000
TERM LOAN AND GUARANTEE AGREEMENT
among
Evercore Partners Inc.
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
and
Mizuho Bank, Ltd., as Administrative Agent,


Dated as of November 2, 2015








--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
SECTION 1.
DEFINITIONS
1
1.1
Defined Terms
1
1.2
Other Interpretive Provisions
20
SECTION 2.
AMOUNT AND TERMS OF CREDIT
20
2.1
The Term Loan Commitment
20
2.2
[RESERVED]
21
2.3
Notice of Borrowing
21
2.4
Repayment of the Term Loan
21
2.5
Disbursement of Funds
21
2.6
Term Notes
22
2.7
Conversions
22
2.8
Interest
23
2.9
Interest Periods
23
2.10
Increased Costs, Illegality, etc.
24
2.11
Compensation
26
2.12
Change of Lending Office
27
2.13
Replacement of Lenders
27
SECTION 3.
FEES; REDUCTIONS OF COMMITMENTS
28
3.1
Fees
28
3.2
Mandatory Reduction of Term Loan Commitments
28
SECTION 4.
PREPAYMENTS; PAYMENTS; TAXES
28
4.1
Voluntary Prepayments
28
4.2
Mandatory Repayments
29
4.3
Method and Place of Payment
30
4.4
Net Payments
30
SECTION 5.
REPRESENTATIONS AND WARRANTIES
33
5.1
Existence, Qualification and Power
33
5.2
Authorization; No Contravention
33
5.3
Governmental Approvals; No Conflicts
33
5.4
Binding Effect
34
5.5
Financial Statements; No Material Adverse Effect
34
5.6
Litigation
34
5.7
No Default
35
5.8
Taxes
35
5.9
ERISA Compliance
35













--------------------------------------------------------------------------------



5.10


Patriot Act; OFAC; Anti-Corruption Laws
35
5.11


Use of Proceeds; Margin Regulations; Investment Company Act
36
5.12


Disclosure
36
5.13


Compliance with Laws
36
5.14


Intellectual Property; Licenses, Etc
36
5.15


Solvency
37
SECTION 6.
CONDITIONS PRECEDENT
37
6.1


Conditions to Extension of Credit
37
SECTION 7.
AFFIRMATIVE COVENANTS
38
7.1


Financial Statements
38
7.2


Certificates; Other Information
39
7.3


Notices
40
7.4


Payment of Obligations
40
7.5


Preservation of Existence; Etc
40
7.6


Maintenance of Property
41
7.7


Maintenance of Insurance
41
7.8


Compliance with Laws
41
7.9


Books and Records
41
7.10


Inspection Rights
41
7.11


Use of Proceeds
42
7.12


Compliance with Contracts
42
SECTION 8.
NEGATIVE COVENANTS
42
8.1


Liens
42
8.2


Indebtedness
43
8.3


Investments
45
8.4


Fundamental Changes
45
8.5


Disposition of Property
45
8.6


Restricted Payments
45
8.7


Change in Nature of Business
46
8.8


Transactions with Affiliates
46
8.9


Burdensome Agreements
46
8.10


Amendments of Organization Documents
46
8.11


Changes in Accounting Policies or Reporting Practice
46
8.12


Prepayments, Etc. of Subordinated Indebtedness
47
8.13


Financial Covenants
47
SECTION 9.
GUARANTEE
49
9.1


The Guarantee
49
9.2


Obligations Unconditional
49
9.3


Reinstatement
50
9.4


No Subrogation
50
















NYDOCS02/1076196.5    (ii)

--------------------------------------------------------------------------------



9.5


Remedies
50
9.6


Continuing Guarantee
51
9.7


General Limitation on Guaranteed Obligations
51
9.8


Release of Guarantors
51
SECTION 10.
EVENTS OF DEFAULT
51
10.1


Events of Default
51
10.2


Action in Event of Default
53
SECTION 11.
ADMINISTRATIVE AGENT
54
11.1


Appointment
54
11.2


Nature of Duties
54
11.3


Lack of Reliance on the Administrative Agent
54
11.4


Certain Rights of the Administrative Agent
55
11.5


Reliance
55
11.6


Indemnification
55
11.7


The Administrative Agent in its Individual Capacity
55
11.8


Holders
56
11.9


Resignation by the Administrative Agent
56
11.10


Delivery of Information
57
11.11


Withholding
57
11.12


Administrative Agent May File Proofs of Claim
57
SECTION 12.
MISCELLANEOUS
58
12.1


Payment of Expenses, etc.
58
12.2


Right of Setoff
59
12.3


Notices
60
12.4


Benefit of Agreement; Assignments; Participations
60
12.5


No Waiver; Remedies Cumulative
64
12.6


Payments Pro Rata
64
12.7


Calculations; Computations
65
12.8


GOVERNING LAW; SUBMISSION TO JURISDICTION;VENUE; WAIVER OF JURY TRIAL
66
12.9


Counterparts
67
12.10


Effectiveness; Closing
67
12.11


Headings Descriptive
68
12.12


Amendment or Waiver; etc.
68
12.13


Survival
69
12.14


Domicile of the Term Loan
69
12.15


Register
69
12.16


Confidentiality
70
12.17


Patriot Act
71
12.18


Interest Rate Limitation
71
12.19


Lender Action
71








NYDOCS02/1076196.5    (iii)

--------------------------------------------------------------------------------



12.20
Press Releases
71
































































































NYDOCS02/1076196.5    (iv)

--------------------------------------------------------------------------------



SCHEDULES:


Schedule I    Lenders and Term Loan Commitments
Schedule II    Notice Addresses
Schedule 8.1    Certain Liens
Schedule 8.2    Certain Existing Indebtedness


EXHIBITS:
Exhibit A    Form of Assignment and Assumption
Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Notice of Borrowing
Exhibit D    Form of Term Note
Exhibit E    Form of Notice of Conversion/Continuation
Exhibit F    Form of Non‑Bank Certificate





NYDOCS02/1076196.5    (v)

--------------------------------------------------------------------------------



TERM LOAN AND GUARANTEE AGREEMENT, dated as of November 2, 2015, among Evercore
Partners Inc., a Delaware corporation (“Borrower”), the Guarantors from time to
time party hereto, Mizuho Bank, Ltd. as Administrative Agent, and each of the
Lenders from time to time party hereto.
W I T N E S S E T H:
WHEREAS, in order to finance the acquisition 2,354,545 of its common equity (the
“Share Repurchase”), and the other transactions ancillary thereto, including the
payments of fees and expenses relating thereto, the Borrower has requested that,
immediately upon the satisfaction or waiver in accordance with Section 12.12 in
full of the conditions precedent set forth in Section 6.1, the Lenders lend to
the Borrower on the Closing Date up to $120,000,000 in the form of a term loan.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
SECTION 1. DEFINITIONS
1.1    Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.
“Additional Unencumbered Liquid Assets Ratio” shall mean, as of any date of
determination, the ratio of (i) the aggregate amount of unencumbered Liquid
Investments held at, or in an account of, the Borrower and/or the Guarantors to
(ii) the aggregate amount outstanding as of such date under the Term Loan and
all other Total Debt of the Borrower and the Consolidated Subsidiaries that is
pari passu with, or senior (including structurally senior) to the Term Loan,
excluding for this purpose any Indebtedness in respect of repurchase agreements
and any outstanding amounts under the Lines of Credit.
“Administrative Agent” shall mean Mizuho, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and shall
include any successor to the Administrative Agent appointed pursuant to
Section 11.9.
“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
“Affiliate Transaction” shall have the meaning set forth in Section 8.8.
“Affiliated Lender” shall mean, at any time, any Lender that is an Affiliate of
a Lender other than the Borrower or any of its Subsidiaries.




--------------------------------------------------------------------------------



“Agreement” shall mean this Term Loan and Guarantee Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time in accordance with the terms
hereof.
“Applicable Margin” shall mean, for any day, with respect to any Base Rate Loan
or LIBOR Loan, the applicable rate per annum set forth below under the caption
“LIBOR Loan Spread” or “Base Rate Loan Spread”, as the case may be, based upon
the Leverage Ratio as of such date:
Leverage Ratio
LIBOR Loan Spread
Base Rate Loan Spread
 
Years 1&2
Year 3
Year 4
Year 5
Years 1&2
Year 3
Year 4
Year 5
< 0.25:1
2.000%
2.250%
2.500%
2.875%
1.000%
1.250%
1.500%
1.875%
> 0.25:1 but < 0.5:1
2.250%
2.500%
2.750%
3.125%
1.250%
1.500%
1.750%
2.125%
> 0.5:1
2.750%
3.000%
3.250%
3.625%
1.750%
2.000%
2.250%
2.625%



Changes in the Applicable Margin resulting from changes in the Leverage Ratio
shall become effective on the date that is one Business Day after the date on
which financial statements are delivered to the Lenders pursuant to Section 7.1
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 7.1, then, until the date that is
one Business Day after the date on which such financial statements are
delivered, the highest rate set forth in each column of the table above shall
apply; provided, that, until the first date on which such financial statements
are delivered, the Leverage Ratio shall be as set forth in the Notice of
Borrowing (or such other certificate provided by the Borrower to the Lender on
or prior to the Effective Date).
“Approved Fund” shall have the meaning set forth in Section 12.4.
“Asset Sale” shall mean any Disposition by the Borrower and the Guarantors of
property pursuant to Section 8.5 during any fiscal year, other than:
(a)
the Disposition of obsolete or worn out property in the ordinary course of
business;

(b)
Dispositions permitted by Section 8.4(b) or (c) and Dispositions to a Loan Party
or to an Economic Subsidiary;

(c)
any Disposition of Cash Equivalents;

(d)
any Disposition of assets in any transaction or series of transactions yielding
net cash proceeds of less than $2,000,000 in any fiscal year;

(e)
to the extent allowable under Section 1031 of the Code, or any comparable or
successor provision, any exchange of like property;

(f)
foreclosures, condemnation, or any similar action on assets;




NYDOCS02/1076196.5    2

--------------------------------------------------------------------------------



(g)
the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business;

(h)
the unwinding of any hedging obligations or obligations in respect of cash
management services;

(i)
leases, subleases, licenses, or sublicenses, in each case in the ordinary course
of business, which are not Sale Leaseback Transactions and which do not
materially interfere with the business of the Borrower and its Subsidiaries,
taken as a whole;

(j)
and Disposition made in connection with a repurchase transaction or the BBVA
Line of Credit; and

(k)
Dispositions of non-core assets acquired in connection with any permitted
acquisition or Investment permitted hereunder.

“Assignee” shall have the meaning set forth in Section 12.4(a)(i).
“Assignment and Assumption” shall mean an assignment and assumption,
substantially in the form of Exhibit A.
“Authorized Officer” shall mean the chief executive officer, president, chief
financial officer, any vice president, controller, treasurer or assistant
treasurer, secretary or assistant secretary of a Loan Party or any of the other
individuals designated in writing to the Administrative Agent by an existing
Authorized Officer of a Loan Party as an authorized signatory of any certificate
or other document to be delivered hereunder.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.
“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time and (iii) the LIBOR Rate that would then be in effect for a LIBOR Loan
with an Interest Period of one month plus 1%; provided, that, in all cases, if
as of any date of determination the LIBOR Rate is less than zero, the LIBOR Rate
shall be deemed to be zero. For purposes of subsection (iii) of this definition,
the LIBOR Rate shall be determined using the LIBOR Rate as otherwise determined
by the Administrative Agent in accordance with the definition of LIBOR Rate,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the LIBOR Rate for
such day shall be the rate determined by the Administrative Agent pursuant to
preceding clause (x) for the most recent Business Day preceding such day. Any
change in the Base Rate due to a change in the Prime Lending Rate, the Federal
Funds Rate or such LIBOR Rate shall be effective as of the opening of business
on the day of such change in the Prime Lending Rate, the Federal Funds Rate or
such LIBOR Rate, respectively.
“Base Rate Loan” shall mean the Term Loan designated or deemed designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

NYDOCS02/1076196.5    3

--------------------------------------------------------------------------------



“BBVA Line of Credit” shall mean Evercore Casa de Bolsa, SA de CV’s line of
credit with BBVA Bancomer.
“Borrower” shall have the meaning set forth in the preamble hereto.
“Borrowing” shall mean the borrowing of one Type of Term Loan from the Lenders.
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in the
state of New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.
“Capital Lease Obligations” shall mean, with respect to any Person for any
period, all rental obligations of such Person which, under GAAP, are required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles. For
the avoidance of doubt, “Capital Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation
(including common stock and preferred stock), any and all equivalent ownership
interests in a Person (other than a corporation), including partnership
interests (general and limited), and membership and limited liability company
interests, and any and all warrants, rights or options to purchase any of the
foregoing (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
“Cash Equivalents” shall mean, as of any date of determination, (a) readily
marketable direct full faith and credit obligations of the United States of
America or obligations unconditionally guaranteed by the full faith and credit
of the United States of America; (b) commercial paper issued by (i) any Lender
or any Affiliate of any Lender or (ii) any commercial banking institutions or
corporations rated at least “P-2” by Moody’s or “A-2” by S&P; (c) certificates
of deposit, time deposits, and bankers’ acceptances issued by (i) the Lender or
(ii) any other commercial banking institution which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000 having a certificate of deposit rating by S&P or
Moody’s (or both) that is “A-2” or higher if by S&P and “P-2” or higher, if by
Moody’s; (d) repurchase agreements which are entered into with any Lender or any
major money center banks included in the commercial banking institutions
described in clause (c) and which are secured by readily marketable direct full
faith and credit obligations of the government of the United States of America
or any agency thereof; (e) investments in any money market fund which holds
investments substantially of the type described in the foregoing clauses (a)
through (d); (f) readily and immediately available cash

NYDOCS02/1076196.5    4

--------------------------------------------------------------------------------



held in any money market account; provided that, such money market accounts and
the funds therein shall be unencumbered and free and clear of all Liens and
other third party rights; and (g) other investments approved by the
Administrative Agent. All the Liquid Investments described in clauses (a)
through (d) above shall have maturities of not more than 12 months from the date
of acquisition.
“Change in Tax Law” shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law, treaty, regulation
or rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.
“Change of Control” shall mean an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act, but excluding any employee benefit plan of such person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act), directly or indirectly, of more than 40% of the total voting
power of the Capital Stock in the Borrower on a fully-diluted basis or (b)
during any period of 12 consecutive months, a majority of the members of the
board of directors cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board was approved by individuals referred
to in clause (i) above constituting at the time of such election or nomination
at least a majority of that board or (iii) whose election or nomination to that
board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board.
“Closing Date” shall have the meaning set forth in Section 12.10.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Compliance Certificate” shall mean a certificate duly executed by an Authorized
Officer substantially in the form of Exhibit B.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Adjusted EBITDA” shall mean, for any period, the Consolidated Net
Income of the Borrower and its Consolidated Subsidiaries plus (a) depreciation
expense and amortization expense, (b) interest expense, (c) non-cash employee
compensation, and (d) in an amount not to exceed $30 million in the aggregate in
any period of four fiscal quarters, other non-cash or non-recurring charges, in
each case determined in accordance with GAAP for such period.
“Consolidated Leverage Ratio” shall mean, as of the last day of each fiscal
quarter of the Borrower, the ratio of (i) Total Debt of the Borrower and its
Consolidated Subsidiaries as of such date to (ii) Consolidated Adjusted EBITDA
of the Borrower and its Consolidated Subsidiaries for the period of four
consecutive fiscal quarters then ended provided that the Consolidated Leverage
Ratio shall be calculated from time to time as of any other date on a pro forma
basis pursuant to and as required by Section 8 (other than Section 8.13) hereof.

NYDOCS02/1076196.5    5

--------------------------------------------------------------------------------



“Consolidated Net Income” shall mean the net income (or loss) of the Borrower
and its Consolidated Subsidiaries determined on a Consolidated basis for such
period (as reported on the Borrower’s financial statements); provided that,
without duplication:
(a)    the cumulative effect of a change in accounting principles shall be
excluded; and
(b)    the amount of provision for income taxes, as included on the Borrower’s
Consolidated income statement for the relevant period shall be added back.
“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
(i) the consolidated shareholders’ equity of the Borrower and its Consolidated
Subsidiaries on that date plus (ii) non-controlling interest (excluding
redeemable non-controlling interest) minus (iii) to the extent reflected in such
Consolidated shareholder’s equity, the amount of Consolidated intangible assets
of the Borrower and its Consolidated Subsidiaries.
“Contractual Obligation” shall mean, with respect to any Person, any provision
of any agreement, instrument or other undertaking (other than a Loan Document)
to which such Person is a party or by which it or any of its property is bound.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall mean an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable plus 2% per annum.
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.
“Disposition” shall mean, with respect to any property, any sale, assignment,
conveyance, transfer or other disposition thereof (including by merger or
consolidation or amalgamation and excluding the granting of a Lien permitted
hereunder). The terms “Dispose” and “Disposed of” shall have correlative
meanings. For the avoidance of doubt, the terms Disposition, Dispose and
Disposed of do not refer to the issuance, sale or transfer of Capital Stock by
the Borrower or its Economic Subsidiaries.
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
“Domestic Subsidiary” shall mean, with respect to any Person, any Subsidiary of
such Person incorporated or organized in the United States, any State thereof or
the District of Columbia.

NYDOCS02/1076196.5    6

--------------------------------------------------------------------------------



“East Condition” shall mean the occurrence of both (i) written consent by First
Republic Bank (the “First Republic Consent”), pursuant to the East Line of
Credit, to allow East LLC to provide a Guarantee and to otherwise be a
“Guarantor” under this Agreement and (ii) the provision by East LLC of such a
Guarantee (in form and substance equivalent to that provided by each other
Guarantor).
“East Line of Credit” shall mean that line of credit loan agreement dated as of
June 27, 2013, by and between East LLC and First Republic Bank, as amended,
restated, supplemented or otherwise modified from time to time pursuant to the
terms thereof.
“East LLC” shall mean Evercore Partners Services East L.L.C.
“Economic Subsidiary” shall mean a Consolidated Subsidiary where the Person
owning such Consolidated Subsidiary has beneficial ownership of at least 50% of
the economic interest in such Consolidated Subsidiary.
“Eligible Assignee” shall mean any Person that is (a) a Lender, an Affiliate of
any Lender or an Approved Fund (any two or more Approved Funds with respect to a
particular Lender being treated as a single Eligible Assignee for all purposes
hereof), or (b) any commercial bank, insurance company, financial institution,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act); provided that “Eligible
Assignee” shall (y) include Affiliated Lenders, subject to the limitations set
forth in the provisions of Section 12.4(a)(iv) and (z) exclude any natural
person and the Borrower.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” shall mean: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet the minimum funding standards within

NYDOCS02/1076196.5    7

--------------------------------------------------------------------------------



the meaning of Section 412 of the Code in respect of a Pension Plan, whether or
not waived, or the failure by the Borrower or any ERISA Affiliate to make any
required contribution to a Multiemployer Plan.
“Event of Default” shall have the meaning set forth in Section 10.1.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on behalf of the
Borrower or any Guarantor hereunder or under any Term Note, (i) any Tax imposed
on or measured by net income or net profits, any franchise Taxes, and branch
profits taxes, in each case imposed pursuant to the laws of the jurisdiction (or
any subdivision thereof or therein) in which it is organized or in which it has
its principal office or applicable lending office, or with which it otherwise
has or had a connection (other than a connection resulting solely from having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Term Loan or Loan Document), (ii) any United
States federal withholding Tax imposed under FATCA, (iii) any United States
federal withholding tax imposed under the law applicable as of the date the
Lender becomes a party hereto (other than pursuant to an assignment request by
the Borrower under Section 2.14) or designates a new lending office (other than
a change of lending office pursuant to Section 2.13), except in each case to the
extent that its assignor was entitled, at the time of such assignment, or such
Lender was entitled, immediately before it changed its lending office, to
receive additional or indemnified amounts from the Borrower or Guarantor with
respect to such Tax pursuant to Section 4.4(a), and (iv) any Tax that is
attributable to the Administrative Agent’s, a Lender’s or other recipient’s
failure, inability or ineligibility at any time during which it is a party to
this Agreement to deliver the IRS forms described in Section 4.4(b) (and the
Non-Bank Certificate, as applicable), except to the extent that such failure,
inability or ineligibility is due to a Change in Tax Law occurring after the
date on which it became a party to this Agreement.
“FATCA” shall mean Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code) as of the date of this Agreement or any amended or successor
version that is substantially comparable, any current or future Treasury
Regulations or official interpretations thereof (provided, that any such future
regulations or interpretations are substantially comparable to the current
regulations or interpretations as of the date of this Agreement) and any
intergovernmental agreements between the United States and another country that
modify the provisions of the foregoing (and any legislation, regulations or
other official guidance adopted by a Governmental Authority pursuant to, or in
respect of, such intergovernmental agreements).
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.



NYDOCS02/1076196.5    8

--------------------------------------------------------------------------------



“Fee Letter” shall mean the Fee Letter dated as of November 2, 2015 by and among
the Borrower and the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section 3.1.
“Financial Covenants” shall mean each of the covenants set forth in Section
8.13(a)(i)-(iv).
“First Republic Consent” shall have the meaning set forth in the definition of
“East Condition”.
“Foreign Lender” shall have the meaning set forth in Section 4.4(b).
“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Funded Debt” shall mean, with respect to any Person, all Indebtedness of such
Person for borrowed money that matures more than one year from the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and shall in any event include all Indebtedness in
respect of the Term Loan.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, consistently applied (except to the extent any
such inconsistent application of GAAP has been approved by such accountants or
Authorized Officer, as the case may be, and disclosed in reasonable detail
therein).
“Governmental Approval” shall mean any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Governmental Permit” shall mean all permits, approvals, licenses, and
authorizations now or hereafter issued by any Governmental Authorities for or in
connection with the conduct of the Borrower’s business or the ownership or use
by the Borrower of any of its assets.
“Governmental Requirement” shall mean all existing and future laws, ordinances,
rules, regulations, orders, and requirements of all Governmental Authorities
applicable to the Borrower or any of the Borrower’s other assets.



NYDOCS02/1076196.5    9

--------------------------------------------------------------------------------



“Guarantee” shall have the meaning set forth in Section 9.2.
“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include (w)
endorsements of instruments for deposit or collection in the ordinary course of
business, (x) customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets or Capital Stock permitted under this Agreement, (y) product
warranties given in the ordinary course of business or (z) ordinary course
performance guarantees by the Borrower or any Guarantors of the obligations
(other than for the payment of Indebtedness) of the Borrower or any Guarantors.
The amount of any Guarantee Obligation of any guaranteeing person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith; provided that, in the case of any Guarantee Obligations
where the recourse to such Person for such Indebtedness is limited to the assets
subject to the Lien granted to secure such Indebtedness, then the amount of any
Guarantee Obligation of any guaranteeing person shall be the lesser of (A) the
amount of the Indebtedness secured by such Lien and (B) the value of the assets
subject to such Lien.
“Guaranteed Obligations” shall have the meaning set forth in Section 9.1.
“Guarantors” shall mean, collectively, Evercore LP and, upon satisfaction of the
first prong of the East Condition, East LLC. Delivery by East to the
Administrative Agent of (i) the First Republic Consent and (ii) a signature page
to this Agreement shall be conclusive evidence of the satisfaction of the East
Condition and shall bind East as a Guarantor hereunder.
“Incur” shall mean issue, assume, enter into any Guarantee of, incur or
otherwise become liable for; and the terms “Incurs,” “Incurred” and “Incurrence”
shall have a correlative meaning; provided that (i) any Indebtedness or Capital
Stock of any of the Borrower or any Guarantor existing on the Closing Date
(after giving effect to the Transaction) shall be deemed to be



NYDOCS02/1076196.5    10

--------------------------------------------------------------------------------



Incurred by the Borrower or any Guarantor, as the case may be, on the Closing
Date and (ii) any Indebtedness or Capital Stock of a Person existing at the time
such Person becomes a Guarantor (whether by merger, consolidation, acquisition
or otherwise) shall be deemed to be Incurred by such Guarantor at the time it
becomes a Guarantor. Accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness, and the payment of
dividends on Capital Stock constituting Indebtedness in the form of additional
shares of the same class of Capital Stock, will not be deemed to be an
Incurrence of Indebtedness. Any Indebtedness issued at a discount (including
Indebtedness on which interest is payable through the issuance of additional
Indebtedness) shall be deemed Incurred at the time of original issuance of the
Indebtedness at the initial accreted amount thereof.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
solely for the purposes of the determining whether there has been a
cross-default, net obligations of such Person in respect of hedging agreements,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided, that “Indebtedness” shall not include trade and other accounts payable
arising and compensation expenses accrued in the ordinary course of business; it
being understood and agreed that any accrued liability under the Borrower’s Tax
Receivables Agreement shall not constitute Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Person” shall have the meaning set forth in Section 12.1.
“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document.
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Insolvent” shall mean pertaining to a condition of Insolvency.
“intangible assets” shall mean the total book value of all assets of the
Borrower and its subsidiaries (including goodwill) properly classified as
intangible assets on the Borrower’s balance sheet in accordance with GAAP.

NYDOCS02/1076196.5    11

--------------------------------------------------------------------------------



“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan, as the case may be.
“Interest Payment Date” shall mean, (a) as to any LIBOR Loan, the last day of
each Interest Period applicable to such LIBOR Loan and the Maturity Date;
provided, however, that if any Interest Period for a LIBOR Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” shall have the meaning set forth in Section 2.9.
“Investments” shall have the meaning set forth in Section 8.3. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment and net of actual cash dividends or other payments received
by the Person making such Investment on account of such Investment.
“IRS” shall mean the U.S. Internal Revenue Service.
“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” shall mean each financial institution listed on Schedule I, and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.
“Leverage Ratio” shall mean, as of the last day of each fiscal quarter of the
Borrower, the ratio of (i) Funded Debt of the Borrower and its Consolidated
Subsidiaries as of such date to (ii) Consolidated Adjusted EBITDA of the
Borrower and its Consolidated Subsidiaries for the period of four consecutive
fiscal quarters then ended.
“LIBOR Loan” shall mean the Term Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.
“LIBOR Rate” shall mean (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the

NYDOCS02/1076196.5    12

--------------------------------------------------------------------------------



foregoing provisions of this definition, the “LIBOR Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period,
divided by (b) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security interest or other
security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing), provided that in no event shall an operating
lease be deemed to constitute a Lien.
“Lines of Credit” means, collectively, (x) the East Line of Credit and (y) the
BBVA Line of Credit.
“Liquid Investments” means, as of any date of determination, (i) cash, (ii) Cash
Equivalents, (iii) municipal bonds having a rating of at least “A” / “A2” or its
equivalent and (iv) Investments that can be converted into cash within 30 days
(as evidenced by (i) such Investment being listed on a national exchange or (ii)
regularly traded in other recognized markets and subject to price quotes from an
approved pricing service); provided that Liquid Investments shall not include
Investments that are subject to restrictions on the Consolidated Subsidiaries’
distributing the proceeds thereof to the Borrower or a Guarantor and shall not
include assets pledged pursuant to reverse repurchase agreement transactions.
“Loan Documents” shall mean this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Term Note and the Fee
Letter, as each may be amended, supplemented or otherwise modified pursuant to
its terms.
“Loan Parties” shall mean the Borrower and the Guarantors.
“Loan Party Insolvency” shall have the meaning set forth in Section 12.4(iv)(H).
“Loan Party Plan of Reorganization” shall have the meaning set forth in
Section 12.4(iv)(H).
“Mandatory Prepayment Date” shall have the meaning set forth in Section 4.2(e).
“Margin Stock” shall have the meaning set forth in Regulation U of the FRB.
“Material Adverse Effect” shall mean (A) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties or
financial condition of the



NYDOCS02/1076196.5    13

--------------------------------------------------------------------------------



Borrower and its Subsidiaries, taken as a whole; (B) a material impairment of
the rights and remedies of the Lender under any Loan Documents, or of the
ability of the Borrower and the Guarantors, taken as a whole, to perform their
payment obligations under any Loan Documents; or (C) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any Loan Documents to which it is a party.
“Maturity Date” shall mean the date occurring on the fifth anniversary of the
Closing Date.
“Maximum Rate” shall have the meaning set forth in Section 12.18.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mizuho” shall mean Mizuho Bank, Ltd., in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Cash Proceeds” shall mean in connection with any Asset Sale, any Recovery
Event or any other sale of assets, the proceeds thereof actually received in the
form of cash and Cash Equivalents (including any such proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, advisory, brokerage or placement fees, arranger fees, underwriting fees
and other bona fide fees, costs and expenses actually incurred in connection
therewith, (ii) amounts (including the principal amount, any premium, penalty or
interest) required to be applied (or to establish an escrow for the future
repayment thereof) to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event or any other sale of assets, (iii) taxes paid and the Borrower’s
reasonable and good faith estimate of income, franchise, sales, and other
applicable taxes required to be paid by Borrower or any Guarantor in connection
with such Asset Sale or Recovery Event or any other sale of assets, (iv) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to the seller’s indemnities and representations and warranties to
the purchaser in respect of such Asset Sale or any other sale of assets owing by
the Borrower or any Guarantor in connection therewith and which are reasonably
expected to be required to be paid; provided that to the extent such
indemnification payments are not made and are no longer reserved for, such
reserve amount shall constitute Net Cash Proceeds, (v) cash escrows to the
Borrower or any Guarantor from the sale price for such Asset Sale or other sale
of assets; provided that any cash released from such escrow shall constitute Net
Cash Proceeds upon such release, (vi) in the case of a Recovery Event, costs of
preparing assets for transfer upon a taking or condemnation and (vii) other
customary fees and expenses actually incurred in connection therewith.

NYDOCS02/1076196.5    14

--------------------------------------------------------------------------------



“New York UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York.
“Non‑Bank Certificate” shall have the meaning set forth in Section 4.4(b).
“Non‑Restricted Persons” shall have the meaning set forth in
Section 12.4(iii)(A).
“Notice of Borrowing” shall have the meaning set forth in Section 2.3(a).
“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7.
“Notice Office” shall mean the office of the Administrative Agent located at
1800 Plaza Ten, Harborside Financial Center, Jersey City, NJ 07311, Attn.: Sean
McLaughlin / Pamela Chen, with a copy to 1251 Avenue of the Americas, New York,
NY 10020, Attn.: Andre Liu, or such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Term Loan and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower or any
Guarantor, whether or not a claim for post‑filing or post‑petition interest is
allowed in such proceeding) the Term Loan, and all other obligations and
liabilities of the Borrower or any other Loan Party (including with respect to
guarantees) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement or any other Loan Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower or any Guarantor pursuant to
any Loan Document), guarantee obligations or otherwise.
“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organizational Document” shall mean (i) relative to each Person that is a
corporation, its charter and its by‑laws (or similar documents), (ii) relative
to each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (iii) relative to each
Person that is a limited partnership, its certificate of formation and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document) and (v) relative to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible recording, filing or similar Taxes (excluding, for the avoidance of
doubt, any Excluded Taxes) that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are imposed on a Lender or
Agent by a jurisdiction with which it has or had a connection (other than a
connection resulting solely from the Loan Documents) with respect to an
assignment, other than an assignment made pursuant to Section 2.14.

NYDOCS02/1076196.5    15

--------------------------------------------------------------------------------



“Participant” shall have the meaning set forth in Section 12.4(b).
“Participant Register” shall have the meaning set forth in Section 12.4(b).
“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act,
Pub. L. 109‑177 (signed into law March 9, 2009) (as amended from time to time).
“Payment Office” shall mean the office of the Administrative Agent located at
1800 Plaza Ten, Harborside Financial Center, Jersey City, NJ 07311, Attn.: Sean
McLaughlin / Pamela Chen, or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
“Prepayment Fees” shall have the meaning set forth in Section 4.1(b).
“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
“Public Filings” shall mean the Borrower’s two most recent Annual Report on Form
10-K of the Borrower and any Quarterly Report on Form 10-Q of the Borrower and
any Current Report on Form 8-K of the Borrower filed with the SEC subsequent to
the date of the Borrower’s most recent Annual Report on Form 10-K prior to the
date hereof.
“Recovery Event” shall mean any settlement of or payment in excess of an amount
equal to $1,000,000 in respect of any property or casualty insurance relating to
any asset of Borrower or any Guarantor.
“Refund” shall have the meaning set forth in Section 4.4(e).
“Register” shall have the meaning set forth in Section 12.15.
“Regulation D” shall mean Regulation D of the FRB.
“Replaced Lender” shall have the meaning set forth in Section 2.13.

NYDOCS02/1076196.5    16

--------------------------------------------------------------------------------



“Replacement Lender” shall have the meaning set forth in Section 2.13.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA with respect to a Pension Plan, other than those events as to which the
thirty day notice period is waived by regulation.
“Required Lenders” shall mean, at any time, Lenders holding at least a majority
of the sum of the outstanding Term Loan.
“Requirement of Law” shall mean, with respect to any Person, any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
“Restricted Payments” shall have the meaning set forth in Section 8.6.
“Sale Leaseback Transaction” shall mean any arrangement with any Person or
Persons, whereby in contemporaneous or substantially contemporaneous
transactions a Loan Party sells substantially all of its right, title and
interest in any property and, in connection therewith, a Loan Party acquires,
leases or licenses back the right to use all or a material portion of such
property.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw‑Hill,
Inc.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Share Repurchase” shall have the meaning set forth in the recitals hereto.
“Significant Event of Default” shall mean an Event of Default under
Section 10.1(a) or (e).
“Significant Subsidiary” shall mean a Subsidiary whose assets constitute at
least 5% of the GAAP assets or 5% of the GAAP expense of the Borrower on a
Consolidated basis.
“Solvent” shall mean, with respect to any Person and its Subsidiaries on a
consolidated basis, that as of any date of determination, (i) the fair value of
the assets of such Person and its Subsidiaries, on a consolidated basis, is
greater than the total amount of liabilities, including contingent liabilities,
of the such Person and its Subsidiaries, on a consolidated basis; (ii) the
present fair saleable value of the assets of such Person and its Subsidiaries,
on a consolidated basis, is not less than the amount that will be required to
pay the probable liability of such Person and its Subsidiaries, on a
consolidated basis, on their debts and liabilities as they become

NYDOCS02/1076196.5    17

--------------------------------------------------------------------------------



absolute and matured; (iii) such Person and its Subsidiaries, on a consolidated
basis, are not engaged in business or a transaction, and are not about to engage
in business or a transaction, for which such Person’s and its Subsidiaries’
assets, on a consolidated basis, would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged; and (iv) such Person and its Subsidiaries do not
intend to, and do not believe that they will, incur debts or liabilities, on a
consolidated basis, beyond their ability to pay such debts and liabilities as
they mature. For the purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower or any
Guarantor which is by its terms unsecured and subordinated in right of payment
to the Obligations (including, in the case of a Guarantor, Obligations of such
Guarantor under its Guarantee).
“Subsidiary” shall mean, with respect to any Person, (a) a corporation, limited
liability company or other similar business entity of which shares of stock or
other equity interests having ordinary voting power (other than stock or other
equity interests having such power only by reason of the happening of a
contingency) to elect a majority of the Board of Directors or other managers of
such corporation or entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person or (b) any partnership of which such Person and/or one
or more Subsidiaries of such Person has, directly or indirectly, more than 50%
of the interest in profits and losses. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
“Target Net Worth Amount” means an amount equal to the Consolidated Tangible Net
Worth as of September 30, 2015 plus an amount equal to 10% of consolidated after
tax net earnings (but not losses) for each fiscal quarter ended after September
30, 2015.
“Taxes” shall mean all present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings (including backup withholding) or other
charges in the nature of taxation now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein and all
interest, penalties or similar liabilities with respect to such taxes, levies,
imposts, duties, fees, assessments or other charges.
“Term Loan” shall mean any loan made or maintained by any Lender pursuant to
this Agreement.
“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Term Loan Commitment” as terminated pursuant to Sections 3.2 and/or 10. The
aggregate amount of the Term Loan Commitments as of the Closing Date is
$120,000,000.
“Term Note” shall have the meaning set forth in Section 2.6(a).

NYDOCS02/1076196.5    18

--------------------------------------------------------------------------------



“Termination Date” the first date on which each of the following conditions are
satisfied:
(a)    the full cash payment of the Obligations under the Loan Documents (other
than unasserted contingent indemnification obligations); and
(b)    the termination or expiration of all Term Loan Commitments.
“Threshold Amount” means $5,000,000.
“Total Debt” shall mean, as of any date of determination, the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries outstanding on
such date determined in accordance with GAAP, including in any event any
Indebtedness or Guarantees by Borrower or a Guarantor and any outstanding
amounts under the Lines of Credit and excluding: (i) any Indebtedness and any
Guarantees of Borrower or any Guarantor, owed to any direct or indirect
Subsidiary of the Borrower, that is subordinated to the Borrower’s and
Guarantor’s obligations under the Term Loan, (ii) any intercompany Indebtedness,
and any Guarantees of such intercompany Indebtedness, that is in the nature of a
payable in the ordinary course of business (and not obligations of the type set
forth in clause (a) or (b) of the definition of Indebtedness, or Guarantees of
such obligations), (iii) any Indebtedness in respect of repurchase agreements,
undrawn letters of credit and hedge agreements to the extent otherwise permitted
hereunder, (iv) intercompany debt among Borrower and the Guarantors and (v)
other Indebtedness as set forth in clauses (c), (d), (i) (but only, with respect
to letters of credit, to the extent undrawn) and (j) of the definition thereof.
“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.
“Transaction” shall mean, collectively, (i) the consummation of the Share
Repurchase, (ii) the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party, the incurrence of Term Loan on the
Closing Date and the use of proceeds thereof, and (iii) the payment of all fees,
costs and expenses in connection with the foregoing (such fees, costs and
expenses being, the “Transaction Costs”).
“Transaction Costs” has the meaning set forth in the definition of Transaction.
“Treasury Regulations” means the United States federal income tax regulations
promulgated under the Code.
“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“Unencumbered Liquid Assets Ratio” means, as of any date of determination, the
ratio of (i) the aggregate amount of unencumbered Liquid Investments to (ii) the
aggregate amount outstanding as of such date under the Term Loan and all other
Total Debt of the Borrower and the Consolidated Subsidiaries that is pari-passu
with, or senior (including structurally senior) to

NYDOCS02/1076196.5    19

--------------------------------------------------------------------------------



the Term Loan, excluding for this purpose any Indebtedness in respect of
repurchase agreements and any outstanding amounts under the Lines of Credit.
“United States” and “U.S.” shall each mean the United States of America.
1.2    Other Interpretive Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.1 shall have the respective meanings given to
them under GAAP (but subject to the terms of Section 12.7), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (iv) the word “will” shall be construed
to have the same meaning and effect as the word “shall,” and (v) unless the
context otherwise requires, any reference herein (A) to any Person shall be
construed to include such Person’s successors and assigns and (B) to the
Borrower, the Borrower or any other Loan Party shall be construed to include the
Borrower, the Borrower or such Loan Party as debtor and debtor‑in‑possession and
any receiver or trustee for the Borrower, the Borrower or any other Loan Party,
as the case may be, in any insolvency or liquidation proceeding.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    Notwithstanding anything herein or any other Loan Document to the
contrary, whenever any document, agreement or other item is required by any Loan
Document to be delivered on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day.
(f)    Any reference herein and in the other Loan Documents to the “payment in
full” of the Obligations and words of similar import shall mean the payment in
full of the Obligations, other than unasserted contingent indemnification
obligations and unasserted expense reimbursement obligations.
SECTION 2. AMOUNT AND TERMS OF CREDIT.
2.1    The Term Loan Commitment. Subject to and upon the terms and conditions
set forth herein, each Lender with a Term Loan Commitment agrees to make a term
loan (the “Term Loan”) to the Borrower, which Term Loan (i) shall be incurred
pursuant to a single drawing on

NYDOCS02/1076196.5    20

--------------------------------------------------------------------------------



the Closing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, a Base Rate Loan or a LIBOR Loan, provided
that except as otherwise specifically provided in Section 2.11(b), the Term Loan
shall at all times be of a single Type, and (iv) shall be made by each such
Lender in that aggregate principal amount which does not exceed the Term Loan
Commitment of such Lender on the Closing Date. Once repaid, the Term Loan
incurred hereunder may not be reborrowed.
2.2    [RESERVED].
2.3    Notice of Borrowing. (a) The Borrower shall give the Administrative Agent
at least three Business Days prior to the Closing Date (or such shorter period
as the Administrative Agent may reasonably agree) notice of the Term Loan to be
incurred hereunder. Such notice (the “Notice of Borrowing”), except as otherwise
expressly provided in Section 2.10, shall be irrevocable and shall be in
writing, or by telephone promptly confirmed in writing, in the form of
Exhibit C, appropriately completed to specify: (i) the aggregate principal
amount of the Term Loan to be incurred pursuant to such Borrowing, (ii) the date
of such Borrowing (which shall be the Closing Date), (iii) the Consolidated
Leverage Ratio as of September 30, 2015 for purposes of determining the initial
Applicable Margin and (iv) whether the Term Loan being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loan or, to the extent
permitted hereunder, LIBOR Loan and, if LIBOR Loan, the initial Interest Period
to be applicable thereto.
2.4    Repayment of the Term Loan. The Borrower shall repay to the Lenders the
aggregate principal amount of all Term Loans outstanding on the following dates
in the respective amounts (expressed as a percentage of the aggregate principal
amount of the Term Loan incurred on the Closing Date) set forth opposite such
dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Sections 4.1
and 4.2):
Date
Percentage
Second anniversary of the Closing Date
10%
Third anniversary of the Closing Date
20%
Fourth anniversary of the Closing Date
30%
Fifth anniversary of the Closing Date
40%

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.
2.5    Disbursement of Funds. No later than 11:00 A.M. (New York City time) on
the Closing Date, each Lender with a Term Loan Commitment will make available
such Borrowing

NYDOCS02/1076196.5    21

--------------------------------------------------------------------------------



requested to be made on such date. Such amount will be made available in Dollars
and in immediately available funds at the Payment Office, and the Administrative
Agent will make available to the Borrower at the Payment Office, or to such
other account as the Borrower may specify in writing prior to the Closing Date.
2.6    Term Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Term Loan made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 12.15 and
shall, if requested by such Lender, also be evidenced by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit D,
with blanks appropriately completed in conformity herewith (each, a “Term Note”
and, collectively, the “Term Notes”).
(b)    Each Lender will note on its internal records the amount of the Term Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Term Notes with respect to the Term Loan will endorse on the reverse side
thereof the outstanding principal amount of the Term Loan evidenced thereby.
Failure to make any such notation or any error in such notation shall not affect
the Borrower’s obligations in respect of such Term Loan.
(c)    Notwithstanding anything to the contrary contained above in this
Section 2.6 or elsewhere in this Agreement, Term Notes shall only be delivered
to Lenders which at any time specifically request the delivery of such Term
Notes. No failure of any Lender to request or obtain a Term Note evidencing its
Term Loan to the Borrower shall affect or in any manner impair the obligations
of the Borrower to pay the Term Loan (and all related Obligations) incurred by
the Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the guarantees
therefore provided pursuant to the various Loan Documents. Any Lender which does
not have a Term Note evidencing its outstanding Term Loan shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Term Note to evidence its
Term Loan, the Borrower shall promptly execute and deliver to the respective
Lender the requested Term Note in the appropriate amount or amounts to evidence
such Term Loan.
2.7    Conversions . The Borrower shall have the option to convert, on any
Business Day, all of the outstanding principal amount of the Term Loan made
pursuant to the Borrowing of a Type of the Term Loan into a Borrowing of another
Type of Term Loan, provided that, (i) except as otherwise provided in
Section 2.10(b) or unless the Borrower complies with the provisions of
Section 2.11, a LIBOR Loan may be converted into a Base Rate Loan only on the
last day of the applicable Interest Period, (ii) unless the Required Lenders
otherwise agree, a Base Rate Loan may only be converted into a LIBOR Loan if no
Default or Event of Default is in existence on the date of the conversion. Each
such conversion shall be effected by the Borrower giving the Administrative
Agent at the Notice Office prior to 11:00 A.M. (New York City time) at least
(x) in the case of conversions of Base Rate Loans into LIBOR Loans, three
Business Days’ prior notice and (y) in the case of conversions of LIBOR Loans
into Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit E, appropriately
completed to specify, if to be converted into LIBOR

NYDOCS02/1076196.5    22

--------------------------------------------------------------------------------



Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting the Term Loan.
2.8    Interest. (a) Subject to the provisions of Section 2.8(b), (i) each LIBOR
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.
(b)    (i)     If any amount of principal of any Term Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such overdue amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses 2.8(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws,
provided that such Default Rate shall only be payable to the extent that the
Required Lenders would pursuant to applicable Laws, as interpreted and applied
by the Required Lenders, incur increased costs or a reduction in the amounts
received hereunder as a result of the occurrence and continuation of such Event
of Default.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.9    Interest Periods. At the time the Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, a LIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 11:00 A.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBOR Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each, an “Interest Period”) applicable to such
LIBOR Loan,

NYDOCS02/1076196.5    23

--------------------------------------------------------------------------------



which Interest Period shall, at the option of the Borrower, be a one, two, three
or six month period, provided that (in each case):
(a)    the initial Interest Period for a LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;
(b)    if any Interest Period for a LIBOR Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
(c)    if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;
(d)    unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and
(e)    no Interest Period shall be selected which extends beyond the Maturity
Date of the Term Loan.
If by 11:00 A.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of a LIBOR Loan, the
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loan as provided above, the Borrower shall
be deemed to have elected to continue such LIBOR Loan as LIBOR Loan with an
Interest Period of one month effective as of the expiration date of such current
Interest Period.
2.10    Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (A)
below, may be made only by the Administrative Agent):
(A)    on any Interest Determination Date the Administrative Agent shall have
determined (which determination shall, absent manifest error, be final and
conclusive) that, by reason of any changes in any Requirement of Law arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBOR Rate; or
(B)    at any time, a Lender shall incur increased costs, Taxes (other than
Excluded Taxes and Indemnified Taxes which are otherwise provided for in Section
4.4) or reductions in the amounts received or receivable hereunder with respect
to a LIBOR Loan because of (x) any change since the date of this Agreement in
any applicable law or

NYDOCS02/1076196.5    24

--------------------------------------------------------------------------------



governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the LIBOR Rate and/or
(y) other circumstances arising since the date of this Agreement affecting such
Lender, the London interbank market or the position of such Lenders in such
market (including that the LIBOR Rate with respect to such LIBOR Loan does not
adequately and fairly reflect the cost to such Lender of funding such LIBOR
Loan); or
(C)    at any time, that the making or continuance of a LIBOR Loan has been made
(x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the date of this Agreement which materially and
adversely affects the London interbank market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (A) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (A)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (A) above, the LIBOR Loan shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to a LIBOR Loan which
has not yet been incurred (including by way of conversion) shall be deemed
rescinded by the Borrower, (y) in the case of clause (B) above, the Borrower
agrees to pay to such Lender, upon such Lender's written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender shall determine after
consultation with the Borrower) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(C) above, the Borrower shall take one of the actions specified in Section
2.10(b) as promptly as possible and, in any event, within the time period
required by law.
(b)    At any time that a LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(C), the Borrower shall either (x) if the affected LIBOR Loan
is then being made initially or pursuant to a conversion, cancel such Borrowing
by giving the Administrative Agent telephonic notice (confirmed in writing) on
the same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.10(a)(C) or (y) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan, provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

NYDOCS02/1076196.5    25

--------------------------------------------------------------------------------



(c)    If any Lender determines that after the date of this Agreement the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Term Loan
Commitment hereunder or its obligations hereunder, then the Borrower agrees to
pay to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts, will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts,
although the failure to give any such notice shall not release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon the subsequent receipt of such notice.
(d)    Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd‑Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
be deemed to be a change after the date of this Agreement in a requirement of
law or government rule, regulation or order, regardless of the date enacted,
adopted, issued or implemented (including for purposes of this Section 2.10).
(e)    For the avoidance of doubt, this Section 2.10 shall not apply to any
Excluded Taxes, or to any Indemnified Taxes, which are otherwise provided for in
Section 4.4.
2.11    Compensation. (a) The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all actual losses, reasonable and
documented out‑of‑pocket expenses and liabilities (including, without
limitation, any actual loss, reasonable and documented out‑of‑pocket expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund a LIBOR Loan but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, a LIBOR Loan does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 4.1, Section 4.2 or as a result of an
acceleration of the Term



NYDOCS02/1076196.5    26

--------------------------------------------------------------------------------



Loan pursuant to Section 10) or conversion of a LIBOR Loan occurs on a date
which is not the last day of an Interest Period with respect thereto (other than
as a result of any required conversion pursuant to Section 2.10(b)); (iii) if
any prepayment of a LIBOR Loan is not made on any date specified in a notice of
prepayment given by the Borrower (including if any such notice is revoked by the
Borrower as provided in Section 4.1); or (iv) as a consequence of (x) any other
default by the Borrower to repay a LIBOR Loan when required by the terms of this
Agreement or any Term Note held by such Lender or (y) any election made pursuant
to Section 2.10(b).
(b)    With respect to any Lender’s claim for compensation under Section 2.10 or
2.11, the Borrower shall not be required to compensate such Lender for any
amount incurred more than 180 days prior to the date that such Lender or the
Administrative Agent notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180‑day period referred to above shall be extended to
include the period of retroactive effect thereof.
(c)    The Borrower shall make such compensation under Section 2.10 or 2.11
within 30 days after receipt of written request therefor.
2.12    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.10(a)(B) or (C),
Section 2.10(c) or Section 4.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for the Term
Loan, provided that such designation is made on such terms that such Lender and
its lending office suffer no legal, regulatory or unreimbursed economic
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.10 and 4.4.
2.13    Replacement of Lenders. (x) upon the occurrence of any event giving rise
to the operation of Section 2.10(a)(B) or (C), Section 2.10(c) or Section 4.4
with respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
or (y) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in
Section 12.12(a), the Borrower shall have the right, in accordance with
Section 12.4, if no Event of Default then exists or would exist after giving
effect to such replacement, to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Assignees, (collectively, the “Replacement Lender”)
and each of which shall be reasonably acceptable to the Administrative Agent (to
the extent the Administrative Agent’s consent would be required under
Section 12.4); provided that:
(i)    at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to Section 12.4 (and with all fees payable pursuant to said
Section 12.4 to be paid by the Replacement Lender and/or the Replaced Lender (as
may be agreed to at such time by and among the Borrower, the Replacement Lender
and the Replaced Lender)) pursuant to which the Replacement Lender shall acquire
all of the Term Loan Commitments and outstanding Term Loan of the Replaced
Lender and, in connection therewith, shall pay to

NYDOCS02/1076196.5    27

--------------------------------------------------------------------------------



the Replaced Lender in respect thereof an amount equal to an amount equal to the
principal of, and all accrued interest on, all outstanding Term Loan of the
respective Replaced Lender; and
(ii)    all obligations of the Borrower then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.
Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption on behalf of such Replaced
Lender, and any such Assignment and Assumption so executed by the Administrative
Agent and the Replacement Lender shall be effective for purposes of this
Section 2.13 and Section 12.4. Upon the execution of the respective Assignment
and Assumption, the payment of amounts referred to in clauses (i) and (ii)
above, recordation of the assignment on the Register by the Administrative Agent
pursuant to Section 12.15, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 4.4, 11.6, 12.1 and 12.6),
which shall survive as to such Replaced Lender.
SECTION 3. FEES; REDUCTIONS OF COMMITMENTS
3.1    Fees. The Borrower agrees to pay to the Administrative Agent such fees in
the amounts and at the times specified as may be agreed to in writing from time
to time by the Borrower or any of its Subsidiaries and the Administrative Agent
(including, without limitation, all amounts owing under the Fee Letter).
3.2    Mandatory Reduction of Term Loan Commitments. The Total Term Loan
Commitment shall terminate in its entirety on the Closing Date (after giving
effect to the Incurrence by the Borrower of the Term Loan on such date).
SECTION 4. PREPAYMENTS; PAYMENTS; TAXES
4.1    Voluntary Prepayments. (a) The Borrower may at any time and from time to
time prepay the Term Loan, in whole or in part, in each case, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than Noon (New York City time) three Business Days prior thereto, in the case of
a LIBOR Loan, and no later than Noon (New York City time) on the date of such
payment, in the case of a Base Rate Loan, which notice shall specify the date
and amount of prepayment, identify whether the prepayment is of a LIBOR Loan or
a Base Rate Loan; provided, that if a LIBOR Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, such Borrower shall
also pay any amounts owing pursuant to Section 2.11; provided further that a
notice of voluntary prepayment may state that such notice is conditional upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of some other



NYDOCS02/1076196.5    28

--------------------------------------------------------------------------------



identifiable event or condition, in which case such notice of prepayment may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date of prepayment) if such condition is not satisfied; provided,
that, upon any such revocation, the Borrower shall compensate each Lender for
actual losses, reasonable and documented out of pocket expenses and liabilities
to the extent required by Section 2.11. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (unless the notice is revoked, as provided
above), together with accrued interest to such date on the amount prepaid.
Prepayments shall be accompanied by accrued interest. Partial prepayments of the
Term Loan shall be in an aggregate principal amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.
(b)    All voluntary prepayments of the Term Loan in accordance with this
Section 4.1 shall be applied to the remaining amortization payments of the Term
Loan in direct order of maturity.
4.2    Mandatory Repayments. (a) If any Indebtedness shall be incurred by the
Borrower or any of its Subsidiaries (other than any Indebtedness permitted to be
incurred in accordance with Section 8.2), not later than two Business Days after
the incurrence of such Indebtedness, an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied toward the prepayment of the Term Loan as set
forth in this Section 4.2.
(b)    If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or any Recovery Event, then an amount equal to
65% of such Net Cash Proceeds shall be applied within two Business Days of such
date to prepay the outstanding Term Loan in accordance with this Section 4.2;
provided, that the Borrower shall have the option, directly or through one or
more of its Consolidated Subsidiaries, to reinvest such Net Cash Proceeds within
one year of receipt (or, if contracted to be so used within such one year
period, are so used within 18 months of receipt) thereof in assets useful in the
business of the Borrower and their Consolidated Subsidiaries (including, for
avoidance of doubt, any acquisitions of entities or assets, capital
expenditures, Investments permitted under Section 8.3 or any signing, retention
or other payments to anticipated affiliates or employees but excluding any such
payments made by virtue of a repurchase of Capital Stock or dividend on Capital
Stock); provided, further, that all such Net Cash Proceeds not so reinvested
within such period must be applied in accordance with this Section 4.2(b)
without giving effect to the proviso herein.
(c)    Amounts to be applied in connection with prepayments made pursuant to
this Section 4.2 shall be applied without premium or penalty to the remaining
scheduled installments of the Term Loan in direct order of maturity.
(d)    The Borrower shall deliver to the Administrative Agent (who will notify
each Lender) notice of each prepayment required under this Section 4.2 not less
than three Business Days prior to the date such prepayment is required to be
made (each such date, a “Mandatory Prepayment Date”). Such notice shall set
forth (i) the Mandatory Prepayment Date, (ii) the principal amount of the Term
Loan (or portion thereof) to be prepaid and (iii) the Type of the Term Loan
being prepaid. The Administrative Agent will promptly notify each

NYDOCS02/1076196.5    29

--------------------------------------------------------------------------------



Lender being prepaid of the contents of the Borrower’s repayment notice and of
such Lender’s pro rata share subject to such repayment.
4.3    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Term Note shall be made
to the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 1:00 P.M. (New York City time) on the date when due and
shall be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Term Note shall be stated
to be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.
4.4    Net Payments. (a) All payments by or on account of any obligation of the
Borrower or any Guarantor will be made free and clear of, and without deduction
or withholding for, any Taxes with respect to such payments, unless required by
applicable law. If any Taxes are required to be withheld or deducted, the
Borrower or Guarantor, if applicable, agrees to pay the full amount of such
Taxes to the relevant Governmental Authority and, if such Tax is an Indemnified
Tax, such additional amounts to the recipient as may be necessary so that every
payment of all amounts due under this Agreement or under any Loan Document will
not be less than the amount provided for herein or in such Loan Document after
withholding or deduction for or on account of such Indemnified Taxes (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.4(a)). As soon as practicable after any payment of Taxes, but in
no event later than 45 days after the date of the payment of any Taxes, the
relevant Borrower or Guarantor will furnish to the Administrative Agent
certified copies of the receipt issued by the relevant Governmental Authority
evidencing such payment by such Borrower or Guarantor, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. The relevant Borrower or Guarantor agrees to
indemnify and hold harmless the Administrative Agent and each Lender, and to
reimburse such Person for the full amount of any Indemnified Taxes so levied or
imposed (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.4(a)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed by the relevant Governmental Authority and paid by
such Person, within 10 days after written demand therefor. A certificate as to
the amount of such payment or liability and the reasons therefor in reasonable
detail delivered to the Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. The relevant Borrower or
Guarantor shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(b)    Without limiting the generality of Section 4.4(c), each Lender and the
Administrative Agent that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes, agrees to
deliver to the Borrower and the Administrative Agent (or in the case of the
Administrative Agent, to the Borrower) on or prior to the date it becomes a
party to this Agreement, two accurate, complete and executed originals of
Internal Revenue Service Form W‑9 certifying to such Person’s

NYDOCS02/1076196.5    30

--------------------------------------------------------------------------------



entitlement to exemption from United States federal backup withholding, unless
such Lender demonstrates that it is treated as an exempt recipient under
Treasury Regulation Section 1.6049‑4(c)(1)(ii). Each Lender and the
Administrative Agent that is not a United States Person (as such term is defined
in Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (each,
a “Foreign Lender”) agrees to deliver to the Borrower and the Administrative
Agent (or in the case of the Administrative Agent, to deliver to the Borrower)
on or prior to the date it becomes a party to this Agreement, whichever of the
following is applicable:
(i)    two accurate, complete and executed originals of Internal Revenue Service
Form W‑8ECI, or any subsequent versions thereof or successors thereto;
(ii)    two accurate, complete and executed originals of Internal Revenue
Service Form W‑8BEN or Form W-8BEN-E or any subsequent versions thereof or
successors thereto, certifying to such Person’s entitlement as of such date to a
complete exemption from, or reduction of, United States withholding tax with
respect to payments to be made under this Agreement and under any Term Note;
(iii)    two accurate, complete and executed originals of Internal Revenue
Service Form W‑8IMY, or any subsequent versions thereof of successors thereto,
and all required supporting documentation; or
(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code: (A) two executed
certificates providing that such Foreign Lender is not (1) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code; (2) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code; or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
which certificates shall be substantially in the form of Exhibit F (any such
certificate, a “Non‑Bank Certificate”) and (B) two accurate, complete and
executed originals of Internal Revenue Service Form W‑8BEN or Form W-8BEN-E
(with respect to the portfolio interest exemption) (or any subsequent versions
thereof or successors thereto) certifying to such Lender’s entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Term Note.
In addition, the Administrative Agent and each Lender agrees that from time to
time after the Closing Date, when a change in circumstances renders the previous
certification inaccurate in any material respect, it will deliver to the
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN or Form
W-8BEN-E (with respect to the benefits of any income tax treaty), Form W-8BEN or
Form W-8BEN-E (with respect to the portfolio interest exemption) and a Non-Bank
Certificate, or Form W-9, as the case may be (or any subsequent versions thereof
or successors thereto), in order to confirm or establish its continued
entitlement to a complete exemption from United State withholding tax or backup
withholding with respect to payments under this Agreement and any Term Note, or
it shall promptly notify the Borrower and the Administrative



NYDOCS02/1076196.5    31

--------------------------------------------------------------------------------



Agent (if applicable) of its inability to deliver any such form or certificate
pursuant to this Section 4.4 (b).
(c)    If any Lender or the Administrative Agent is entitled to an exemption
from or reduction in withholding Tax with respect to payments under this
Agreement and any Term Note, then such Lender and the Administrative Agent agree
to deliver to the Borrower and the Administrative Agent upon request such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.
(d)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 4.4(d), FATCA shall include any amendments made to FATCA after the date
of this Agreement.
(e)    If the Borrower or a Guarantor pays any additional amount or makes any
indemnity payment under this Section 4.4 to a Lender or the Administrative Agent
and such Lender or the Administrative Agent determines in its sole discretion
exercised in good faith that it has received any refund of Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or any Guarantor
(a “Refund”), such Lender or the Administrative Agent shall pay to the Borrower
or such Guarantor, as the case may be, such Refund (but only to the extent of
indemnity payments made under this Section 4.4 with respect to Indemnified Taxes
and Other Taxes giving rise to such Refund) net of all out of pocket expenses
(including taxes) in respect of such Refund and without interest; provided,
however, that (i) any Taxes, costs, penalties, interest or other charges that
are imposed on a Lender or the Administrative Agent as a result of a
disallowance or reduction of any Refund with respect to which such Lender or the
Administrative Agent has made a payment to the Borrower or the Guarantor
pursuant to this Section 4.4(e) (and any interest or penalties imposed thereon)
shall be treated as a Tax for which the Borrower or Guarantor, as the case may
be, is obligated to indemnify such Lender or the Administrative Agent pursuant
to this Section 4.4 without any exclusions or defenses; (ii) nothing in this
Section 4.4(e) shall require any Lender or the Administrative Agent to disclose
any confidential information to the Borrower or the Guarantor (including,
without limitation, its tax returns); (iii) no Lender or the Administrative
Agent shall be required to pay any amounts pursuant to this Section 4.4(e) at
any time which a Default or Event of Default exists (provided that such amounts
shall be credited against amounts otherwise owed under this Agreement by the
Borrower or Guarantor); and (iv) notwithstanding anything to the contrary in
this Section 4.4(e), in no event will the Lender or Administrative Agent be
required to pay any amount to the Borrower or Guarantor the



NYDOCS02/1076196.5    32

--------------------------------------------------------------------------------



payment of which would place the Lender or Administrative Agent in a less
favorable net after-tax position than the Lender or Administrative Agent would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.
SECTION 5.     REPRESENTATIONS AND WARRANTIES
Each of the Loan Parties (assuming, with respect to East LLC, that the East
Condition is satisfied) represents and warrants to the Administrative Agent and
the Lenders as of the Effective Date and the Closing Date that:
5.1    Existence, Qualification and Power.
(a)     Each Loan Party and each Subsidiary is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization except, with respect to Subsidiaries only,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and
(b)    Except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, each Loan Party and each Subsidiary
(i) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to own or lease its assets and
carry on its business and, with respect to each Loan Party only, execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and consummate the Transaction, and (ii) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license.
5.2    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Loan Party’s
Organizational Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, except, in
the case of each of clauses (b) and (c), as could not reasonably be expected to
have a Material Adverse Effect.
5.3    Governmental Approvals; No Conflicts. No material approval or consent, or
other action by, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document,
except periodic or other filings as may be required by the SEC. No Loan Party
(i) is in violation in any material respect of any Governmental Permits or
Governmental Requirements (including all hazardous substance laws) to which it
is subject or

NYDOCS02/1076196.5    33

--------------------------------------------------------------------------------



(ii) has failed to obtain any Governmental Permits necessary for the ownership
of its properties or the conduct of its business.
5.4    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
5.5    Financial Statements; No Material Adverse Effect.
(a)    Subject to the Public Filings, the audited consolidated statement of
financial condition of the Borrower and its Subsidiaries as at December 31, 2014
and the related statements of operations and cash flows for the fiscal year
ended on such date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Consolidated Subsidiaries as of the date
thereof and their results of operations and cash flows for the period covered
thereby in accordance with GAAP, except as otherwise expressly noted therein;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof (other
than intercompany Indebtedness).
(b)    Subject to the Public Filings, the unaudited consolidated statement of
financial condition of the Borrower and its Subsidiaries dated June 30, 2015,
and the related consolidated statements of operations and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations and cash flows for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof (other than intercompany Indebtedness).
(c)    Since the June 30, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
5.6    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement any other Loan Document, or the
consummation of the Transaction or (b) except as disclosed in the Public
Filings, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.



NYDOCS02/1076196.5    34

--------------------------------------------------------------------------------



5.7    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.
5.8    Taxes. The Borrower and its Subsidiaries have timely filed or caused to
be filed all Tax returns and reports required to have been filed and have paid
or caused to be paid all Taxes due and payable, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
5.9    ERISA Compliance.
Each Pension Plan is in compliance with the applicable provisions of ERISA, the
Code and other applicable Federal or state laws except as could not reasonably
be expected to result in a Material Adverse Effect. To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of a Pension
Plan’s tax-qualified status. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Pension Plan
that has or could reasonably be expected to result in a Material Adverse Effect.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. . With respect to each employee benefit plan maintained or contributed
to by any Loan Party or any Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”), required contributions have been made or
accrued, and each such Foreign Plan is appropriately funded, except as would not
have a Material Adverse Effect.
5.10    Patriot Act; OFAC; Anti-Corruption Laws (a) To the extent applicable,
each Loan Party and its Subsidiaries is in compliance, in all material respects,
with the Patriot Act.

NYDOCS02/1076196.5    35

--------------------------------------------------------------------------------



(b)    Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer or employee thereof,
is an individual or entity that is, or is owned or controlled by any individual
or entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or ordinarily resident in a Designated Jurisdiction.
(c)    To the knowledge of the Borrower, the Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
5.11    Use of Proceeds; Margin Regulations; Investment Company Act. (a) The
proceeds of the Loans will be used only for the purposes specified in the
introductory statement to this Agreement and no part of the proceeds of any
Loans will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the FRB.
(b)    None of the Borrower or any Guarantor is an “investment company” within
the meaning of, or subject to regulation under, the Investment Company Act of
1940, as amended.
5.12    Disclosure. No written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered (or deemed to be delivered) hereunder or under any other Loan Document
as of the date hereof and taken as a whole, contains any material misstatement
of fact or omitted to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
5.13    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.14    Intellectual Property; Licenses, Etc. Except as would not reasonably be
expected to have a Material Adverse Effect, each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for

NYDOCS02/1076196.5    36

--------------------------------------------------------------------------------



the operation of their respective businesses, without infringing on the rights
of any other Person in any material respect.
5.15    Solvency. As of the Closing Date, the Borrower is, together with its
Subsidiaries on a consolidated basis, Solvent.
SECTION 6.     CONDITIONS PRECEDENT
6.1    Conditions to Extension of Credit. The agreement of each Lender to make
the extension of credit requested to be made by it under this Agreement on the
Closing Date is subject to the satisfaction or waiver in accordance with
Section 12.12, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received this
Agreement, executed and delivered by the Borrower and each Guarantor.
(b)    Exercise of Warrant. The Administrative Agent shall have received
evidence satisfactory to it of the issuance of Class A Common Stock of the
Borrower upon exercise of the warrant to purchase shares of Class A Common Stock
of the Borrower, dated August 28, 2008.
(c)    Notice of Borrowing. Prior to the Closing Date, the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of
Section 2.3(a).
(d)    Legal Opinions. The Administrative Agent shall have received, on behalf
of itself and each Lender a written opinion of Simpson Thacher & Bartlett LLP,
special counsel for the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent (A) dated the Closing Date and (B) addressed to the
Administrative Agent and the Lenders .
(e)    Closing Date Material Adverse Effect. There has been no event or
condition since September 30, 2015 that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect.
(f)    No Default. No Default or Event of Default under the Loan Documents has
occurred and is continuing, or would result from the drawing by the Borrower of
the Term Loan.
(g)    Litigation. The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect.
(h)    Fees. On the Closing Date, the Lenders and the Administrative Agent shall
have received (or shall receive substantially simultaneously with the funding of
the Loan) all fees required to be paid, and all reasonable out‑of‑pocket
expenses required to be paid for which reasonably detailed invoices have been
presented (including the reasonable fees and

NYDOCS02/1076196.5    37

--------------------------------------------------------------------------------



expenses of legal counsel to the Administrative Agent) to the Borrower,
including without limitation all amounts payable under the Fee Letter.
(i)    Closing Certificates; Organizational Documents; Good Standing
Certificates. The Administrative Agent shall have received a certificate of each
Loan Party (including East LLC, assuming for this purpose that the East
Condition is satisfied as of the Closing Date), dated the Closing Date signed by
an Authorized Officer of such Loan Party and attested to by another Authorized
Officer of such Loan Party, with the following insertions and attachments: (i)
organizational authorizations (e.g., board resolutions or written consents of
managing member or general partner), incumbency certifications, the certificate
of incorporation or other similar organizational document of each Loan Party and
bylaws or other similar organizational document of each Loan Party certified as
being in full force and effect on the Closing Date and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization.
(j)    Representations and Warranties. The representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct in all
material respects as of the Closing Date (assuming, in the case of East LLC,
that the East Condition has been satisfied as of such date) except for such
representations and warranties which expressly relate to a given date or period
in which case such representation and warranty shall be true and correct in all
material respects as of the respective date or period, and the Administrative
Agent shall have received a customary officer’s certificate to that effect, duly
executed by an Authorized Officer of the Borrower.
(k)    Officer’s Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate, in form reasonably acceptable to the
Administrative Agent, dated the Closing Date and signed on behalf of the
Borrower by an Authorized Officer of the Borrower, certifying on behalf of the
Borrower that all of the conditions in clauses  (e), (f), (g) and (j) of this
Section 6.1 have been satisfied on such date (other than any certification that
any such conditions have been satisfied to the extent subject to the
satisfaction of the Administrative Agent or the Lenders).
SECTION 7.     AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, until all Term Loan Commitments have been
terminated and the principal of and interest on the Term Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than contingent indemnification and reimbursement obligations for
which no claim has been made), shall, and shall cause each of its Subsidiaries
to:
7.1    Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ended December
31, 2015, a copy of the audited consolidated statement of financial condition of
the Borrower and its Subsidiaries as at the end of such year and the related
audited consolidated statements of

NYDOCS02/1076196.5    38

--------------------------------------------------------------------------------



operations, comprehensive income, changes in equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year and reported on by an independent certified public accountants of
recognized national standing without a “going concern” qualification or
exception and without any qualification or exception as to scope of audit; and
(b)    as soon as available, but in any event not later than 45 days after the
end of the first three fiscal quarter of the Borrower of each fiscal year,
commencing with the fiscal quarter ended March 31, 2016 (i) the unaudited
consolidated statement of financial condition of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations and comprehensive income for such quarter
and the related unaudited consolidated statements of operations, comprehensive
income, changes in equity and cash flows for the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by an Authorized Officer as fairly
stating in all material respects the financial position of the Borrower and its
Subsidiaries, in accordance with GAAP for the period covered thereby (subject to
normal year end audit adjustments and the absence of footnotes).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently (except to the extent any such inconsistent application of
GAAP has been approved by such accountants or Authorized Officer, as the case
may be, and disclosed in reasonable detail therein) consistently throughout the
periods reflected therein and with prior periods.
Documents required to be delivered pursuant to this Section 7.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website; or (ii) on which such
documents are posted on the Loan Parties’ behalf on IntraLinks or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).
7.2    Certificates; Other Information. Furnish to the Administrative Agent
(other than in the case of clause (d) below, who shall promptly furnish to each
Lender), or, in the case of clause (c) below, the Administrative Agent or
requesting Lender, as the case may be:
(a)    concurrently with the delivery of any financial statements pursuant to
Sections 7.1(a) and (b), a Compliance Certificate (i) stating that, to the best
of the Authorized Officer’s knowledge, each of the Borrower and the Guarantors
during such period has observed or performed all of its covenants and other
agreements contained in this Agreement or the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and such Authorized
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such Compliance Certificate, (ii) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party, (iii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 4.2, and
(iv) setting forth in appropriate detail calculation of compliance with the

NYDOCS02/1076196.5    39

--------------------------------------------------------------------------------



Financial Covenants (excluding, if the East Condition has been satisfied, the
Financial Covenant set forth in Section 8.13(a)(iii)).
(b)    promptly following the Administrative Agent’s or any Lender’s request
therefor, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti‑money laundering or terrorist financing rules and
regulations, including the Patriot Act; and
(c)    as promptly from time to time following the Administrative Agent’s
request therefor, such other information regarding the operations, business
affairs and financial condition of the Borrower or any Subsidiary, or compliance
with the terms of any Loan Document, as the Administrative Agent may reasonably
request.
7.3    Notices. Upon actual knowledge thereof by an Authorized Officer, promptly
give notice to the Administrative Agent (who shall promptly furnish to each
Lender) of:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party.
Each notice pursuant to this Section 7.3 shall be accompanied by a statement of
an Authorized Officer of the Borrower setting forth details of the occurrence
referred to therein and, in the case of clauses (a) through (c), stating what
action the relevant Person proposes to take with respect thereto.
7.4    Payment of Obligations.
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities (including (i) all Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets; (ii) all lawful claims
and (iii) all Indebtedness (subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness)) and timely file all
material tax returns required to be filed, except, in each case, to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
7.5    Preservation of Existence; Etc.
(a)  Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.3 or 8.4 in each case (other than the
preservation of a Loan Party) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not

NYDOCS02/1076196.5    40

--------------------------------------------------------------------------------



reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
7.6    Maintenance of Property.
(a) Maintain, preserve and protect all of its properties and equipment necessary
in the operation of its business in good working order and condition, ordinary
wear and tear excepted; and (b) make all necessary repairs thereto and renewals
and replacements thereof except, in the case of each of the foregoing clauses
(a) and (b), where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
7.7    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of such types and in such amounts as are customarily
carried under similar circumstances by Persons engaged in similar business or
consistent with the Borrower’s past practice.
7.8    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
7.9    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in material conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
7.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers, and independent public accountants, all at the expense of the Lenders
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice; provided, further,
that, notwithstanding the foregoing, the Borrower will not be required to
disclose, permit the inspection, examination or making abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
trade secrets or proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement (except that such
information shall be disclosed to the Administrative Agent, and the
Administrative Agent shall be allowed to inspect and examine such documents,
information or



NYDOCS02/1076196.5    41

--------------------------------------------------------------------------------



other matter to the extent that it shall have executed and delivered a
non-disclosure agreement, confidentiality agreement or any other agreement
required to enable the Borrower to disclose such information, it being
understood that in no event shall the Borrower be required to disclose or
otherwise provide any information to the extent that doing so would,
notwithstanding the provision of a non-disclosure agreement or other similar
agreement by the Administrative Agent, constitute a violation of law or any
binding agreement) or (iii) is subject to a valid attorney-client or similar
privilege or constitutes valid attorney work product.
7.11    Use of Proceeds. Use the proceeds of the Term Loans only as provided in
Section 5.11.
7.12    Compliance with Contracts. Perform and observe all the terms and
provisions of each contract to be performed or observed by it, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
SECTION 8.     NEGATIVE COVENANTS
The Borrower hereby agrees that, until all Term Loan Commitments have been
terminated and the principal of and interest on the Term Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than contingent indemnification and reimbursement obligations for
which no claim has been made) shall not, and shall not permit any of its
respective Subsidiaries to, directly or indirectly:
8.1    Liens. Create, Incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible),
whether now owned or hereafter acquired, except:
(a)    Liens existing on the date hereof and listed on Schedule 8.1 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed (other than after-acquired property that is affixed or
incorporated into the property covered by such Lien and proceeds and products
thereof), (ii) the amount secured or benefited thereby is not increased except
to the extent permitted by Section 8.02, (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.02(a);
(b)    Liens on collateral securing the East Line of Credit other than those
which have the effect of expanding such collateral to assets other than those of
the type (or from the type of account debtors) pledged thereunder as of the
Closing Date;
(c)    Liens for taxes or other governmental charges that are (i) for amounts
that are past due in an aggregate amount not to exceed $1,000,000, (ii) not
overdue by more than thirty (30) days or (iii) being contested in good faith by
appropriate proceedings; provided that, in the case of this clause (iii),
adequate reserves with respect thereto are maintained on the books of the
Borrower or the applicable Subsidiary, as the case may be, in conformity with
GAAP;

NYDOCS02/1076196.5    42

--------------------------------------------------------------------------------



(d)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;
(f)    rights of setoff, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;
(g)    Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases;
(h)    Liens arising in connection with property or assets subject to a purchase
agreement;
(i)    Liens arising in connection with a repurchase transaction or the BBVA
Line of Credit;
(j)    Liens on deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; and
(k)    other Liens in an amount not to exceed $5 million; provided, that after
providing such other Liens, the Borrower is in compliance with the covenants set
forth in Section 8.13 as determined on a pro forma basis.
8.2    Indebtedness. Incur any Indebtedness, except:
(a)    Indebtedness outstanding on the Closing Date and listed on Schedule 8.2
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased, at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; provided,
further, that if such Indebtedness is not secured as of the Closing Date, it
will not subsequently become secured;
(b)    Indebtedness pursuant to any Loan Document;

NYDOCS02/1076196.5    43

--------------------------------------------------------------------------------



(c)    Indebtedness consisting of (i) Subordinated Indebtedness, or (ii)
intercompany Indebtedness to the Borrower or a Guarantor or (iii) Indebtedness
between other Subsidiaries none of which are Loan Parties;
(d)    Indebtedness in respect of the East Line of Credit in an aggregate
principal amount not to exceed $30,000,000, unless either (i) the East Condition
is satisfied or (ii) Section 8.13(a)(iii) (if applicable) is satisfied; provided
that, the total facility size under the East Line of Credit shall not at any
time exceed $75,000,000;
(e)    Indebtedness consisting of Guarantee Obligations by the Borrower or any
Guarantor of Indebtedness otherwise permitted hereunder of the Borrower or any
Guarantor;
(f)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance or similar obligations, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
(g)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guarantees and similar obligations, or obligations in respect of
letters of credit or bank acceptances or similar instruments related thereto, in
each case provided in the ordinary course of business;
(h)    Indebtedness of the Borrower and the Guarantors consisting of obligations
under deferred compensation, purchase price, earn outs or other similar
arrangements incurred by such Person in connection with (i) the Transaction or
(ii) any other Investments permitted hereunder or (iii) in the ordinary course
of business;
(i)    Indebtedness assumed or incurred in connection with Investments permitted
by Section 8.6 that is assumed or incurred by a Loan Party; provided that (i)
immediately before and after giving effect to such assumption or incurrence, no
Default or Event of Default shall have occurred and be continuing and (ii)
immediately following such assumption, the Borrower is in pro forma compliance
with the covenants set forth in Section 8.13; provided, further, that no Loan
Party shall cause or permit any Person that is the subject of such an assumption
to incur Indebtedness that such Loan Party would not be permitted to incur
directly under this Agreement;
(j)    guarantees by the Borrower and the Guarantors in the ordinary course of
business of the obligations of third party suppliers, customers, franchisees and
licensees of the Borrower and any Guarantor;
(k)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in ordinary course of business; provided, that such Indebtedness is
extinguished within five Business Days of its Incurrence;

NYDOCS02/1076196.5    44

--------------------------------------------------------------------------------



(l)    to the extent constituting Indebtedness, judgments, decrees, attachments
or awards not constituting an Event of Default under Section 10.1(h); and
(m)    Indebtedness representing Taxes that are not overdue by more than
sixty (60) days or are being contested in compliance with Section 7.3.
8.3    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of any Person (all of
the foregoing, “Investments”), except Investments that do not result in a
violation of the Financial Covenants.
8.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself or any Guarantors (or
suffer any liquidation or dissolution), except that, so long as no Default
exists or would result therefrom:
(a)    any Subsidiary or any other Person may merge with or into (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, in each case in order to
effect an Investment permitted pursuant to Section 8.3; provided that when any
Loan Party (other than the Borrower) is merging with or into another Subsidiary
or another Person, such Loan Party shall be the continuing or surviving Person;
(b)    any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another Loan Party;
(c)    any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) an Economic Subsidiary that is not a Loan Party or (ii) to
a Loan Party;
(d)    any Subsidiary may merge, consolidate or amalgamate with any other Person
in order to effect an Investment permitted pursuant to Section 8.3; provided
that if such Subsidiary is a Loan Party then the continuing or surviving Person
shall be a Loan Party; and
(e)    any Subsidiary may effect a merger, consolidation or amalgamation, or
liquidation or dissolution to effect a Disposition permitted pursuant to Section
8.5.
8.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, except to the extent that the Net Cash Proceeds of
such Disposition are applied to the extent required Section 4.2(b).
8.6    Restricted Payments. Declare or pay any dividend or distribution on any
Capital Stock of the Borrower or its Consolidated Subsidiaries, whether now or
hereafter outstanding, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Borrower or its
Consolidated Subsidiaries, whether now or hereafter outstanding, or make any
other distribution in respect of any Capital Stock of the Borrower or its
Consolidated Subsidiaries, either directly or indirectly, whether in cash or
property or in obligations of the Borrower or its Consolidated Subsidiaries
(collectively, “Restricted Payments”), except that:

NYDOCS02/1076196.5    45

--------------------------------------------------------------------------------



(a)    the Loan Parties may make any Restricted Payments to the extent that the
Financial Covenants are satisfied on a pro forma basis at the time such
Restricted Payments are made;
(b)    notwithstanding anything to the contrary herein, a Loan Party may make
Restricted Payments to the extent that, in the reasonable judgment of the
Borrower, it is contractually obligated or legally required to make such
Restricted Payment (including tax distribution provisions of Evercore LP’s
limited partnership agreement);
(c)    any Subsidiary may make Restricted Payments to another Subsidiary (and,
in the case of any such Subsidiary that is not a wholly-owned Subsidiary, to
each other owner of equity interests of such Subsidiary based on their relative
ownership interests of the relevant class of equity interests).
8.7    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
8.8    Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions (i) between or among the Loan Parties, (ii) that are not less
favorable to the Loan Parties than arms-length transactions, (iii) Capital Stock
issuances and (iv) other transactions to the extent that both (x) each other
negative covenant is satisfied and (y) the Financial Covenants are satisfied on
a pro forma basis.
8.9    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Subsidiary to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to or invest in the Borrower or
any Guarantor, except for any agreement in effect at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower or (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower; provided that the foregoing restriction shall not apply where the
Borrower has reasonably determined that the existence of such a limitation in a
Contractual Obligation would not materially impair its ability to make all
required payments (including upon an acceleration) of the Term Loans under this
Agreement.
8.10    Amendments of Organization Documents. Amend any of its Organization
Documents in a manner that is materially adverse to the interest of the Lenders.
8.11    Changes in Accounting Policies or Reporting Practices. Without the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), permit (i) the accounting policies of the
Borrower or any of its Subsidiaries to change,

NYDOCS02/1076196.5    46

--------------------------------------------------------------------------------



other than in accordance with GAAP or (ii) the financial reporting practices to
change, other than in accordance with SEC requirements.
8.12    Prepayments, Etc. of Subordinated Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Subordinated Indebtedness, other than the prepayment, repayment or
redemption of intercompany Indebtedness and up to $6 million per calendar year
of other Subordinated Indebtedness existing as of the Closing Date.
8.13    Financial Covenants.
(a) (i) Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible
Net Worth as of the last day of the applicable fiscal quarter of the Borrower to
be less than 60% of the Target Net Worth Amount, in the case of the first and
second fiscal quarters of the Borrower during each fiscal year and 70% of the
Target Net Worth Amount in the case of the third and fourth fiscal quarters of
the Borrower during each fiscal year.
(ii) Minimum Unencumbered Liquid Asset Ratio. Permit the Unencumbered Liquid
Asset Ratio as of the last day of any fiscal quarter to be less than 1.4:1.0.
(iii) Additional Unencumbered Liquid Asset Ratio. If, as of the last day of any
fiscal quarter falling on or after January 15, 2016, the East Condition is not
satisfied, permit the Additional Unencumbered Liquid Asset Ratio as of any such
date to be less than 1.0:1.0.
(iv) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the last day of any period of four consecutive fiscal quarters of the
Borrower to be greater than 1.0:1.0.
Each of the determinations in Section 8.13(a)(i), (ii), (iii) and (iv) above
will be calculated on a consolidated basis for each quarter or consecutive four
fiscal quarter period, as applicable, beginning at the end of the first fiscal
quarter following the Closing Date.
(b) Financial Cure. Notwithstanding anything to the contrary in this Agreement
(including Section 10), upon the occurrence of an Event of Default as a result
of failure to comply with Section 8.13(a) above for any Fiscal Quarter, Borrower
shall have the right (the “Cure Right”) (at any time during such Fiscal Quarter
or thereafter until the date that is 14 days after the date on which financial
statements for such Fiscal Quarter are required to be delivered pursuant to
Section 7.1(a) or (b), as applicable) to issue equity (which shall be common
equity, Capital Stock or other equity (such other equity to be on terms
reasonably acceptable to the Administrative Agent)) for Cash or otherwise
receive Cash contributions in respect of Capital Stock (the “Specified Equity
Contribution”), and thereupon Borrower’s request, and its compliance with
Section 8.13(a), shall be recalculated giving effect to the following pro forma
adjustments:
(i)    Consolidated Shareholder’s Equity shall be increased solely for the
purpose of determining compliance with Section 8.13(a)(i) as of the end of such
Fiscal Quarter by an amount equal to the Specified Equity Contribution (but, for
the avoidance of doubt, the calculation of Consolidated Tangible Net Worth
pursuant to such

NYDOCS02/1076196.5    47

--------------------------------------------------------------------------------



adjustment shall not also taking into account any immediate repayment of
Indebtedness in connection with the Specified Equity Contribution).
(ii)    Unencumbered Liquid Assets Ratio and Additional Unencumbered Liquid
Assets Ratio shall be adjusted as of the end of such Quarter to reflect the
Specified Equity Contribution (to the extent it (x) constitutes unencumbered
Liquid Investments and, in the case of the Additional Unencumbered Liquid Assets
Ratio, is held at or in an account of, the Borrower or any Guarantor or (y) has
been used to repay the Term Loan).
(iii)    Consolidated Adjusted EBITDA shall be increased (notwithstanding the
absence of a related add-back in the definition of “Consolidated Adjusted
EBITDA”), solely for the purpose of determining compliance with Section
8.13(a)(iv) as of the end of such Fiscal Quarter and applicable subsequent
periods that include such Fiscal Quarter, by an amount equal to the Specified
Equity Contribution (but, for the avoidance of doubt, the calculation of the
Consolidated Leverage Ratio pursuant to such adjustment shall not also taking
into account any immediate repayment of Indebtedness in connection with the
Specified Equity Contribution).
If, following such adjustments, the requirements of Section 8.13(a) would be
satisfied, then the requirements of Section 8.13(a) shall be deemed satisfied as
of the end of the relevant Fiscal Quarter with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of Section 8.13(a) that had occurred (or would have occurred) shall
be deemed cured for the purposes of this Agreement. Notwithstanding anything
herein to the contrary, during the term of this Agreement, (i) the Cure Right
shall not be exercised more than one time, (ii) the Specified Equity
Contribution shall be no greater than the amount required for the purpose of
complying with Section 8.13(a), (iii) upon the Administrative Agent’s receipt of
a written notice from the Borrower that Borrower intends to exercise the Cure
Right (a “Notice of Intent to Cure”), until the 14th day following the date on
which financial statements for the Fiscal Quarter to which such Notice of Intent
to Cure relates are required to be delivered pursuant to Section 7.1(a) or (b),
as applicable, neither the Administrative Agent nor any Lender shall exercise
any right to accelerate the Term Loan and none of the Administrative Agent nor
any Lender shall exercise any right or remedy under the Loan Documents solely on
the basis of the relevant Event of Default under Section 8.13(a), (iv) during
any Test Period in which any Specified Equity Contribution is included in the
calculation of Consolidated Adjusted EBITDA as a result of any exercise of the
Cure Right, such Specified Equity Contribution shall be (A) counted solely as an
increase to Consolidated Adjusted EBITDA and otherwise provided above (and not
as a reduction of Indebtedness (either directly through repayment or indirectly
through “netting”) where the provisions above specify that the Specified Amount
shall not also be included if used for any repayment) for the purpose of
determining compliance with Section 8.13(a) and (B) disregarded for all other
purposes, including the purpose of determining whether any financial ratio-based
condition has been satisfied, pricing or the availability of any carve-out set
forth in Section 8 of this Agreement (other than pursuant to pro forma
adjustments as generally provided in Section 8).





NYDOCS02/1076196.5    48

--------------------------------------------------------------------------------



SECTION 9.     GUARANTEE
9.1    The Guarantee. Each Guarantor hereby jointly and severally guarantees, as
a primary obligor and not as a surety, to each Lender and their respective
successors and permitted assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of (1) the principal of and interest (including any interest,
fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code or any similar law of any other jurisdiction) on (i) the Term Loan made by
the Lenders to the Borrower, and (ii) the Term Notes held by each Lender of the
Borrower and (2) all other Obligations from time to time owing to the Lenders by
the Loan Parties (such obligations being herein called the “Guaranteed
Obligations”). Each Guarantor hereby jointly and severally agrees that, if the
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, such Guarantor
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
9.2    Obligations Unconditional. The obligations of the Guarantors under
Section 9.1, respectively, shall constitute a guarantee of payment (and not of
collection) and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under this Agreement, the Term
Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety by any Guarantor, as applicable (except for
payment in full). Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall, in each case,
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Term Notes, if any, or any other agreement or instrument referred to herein
or therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or



NYDOCS02/1076196.5    49

--------------------------------------------------------------------------------



(d)    the release of any other Guarantor pursuant to Section 9.8, or otherwise.
Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any Lender
exhaust any right, power or remedy or proceed against the Borrower or any
Guarantor under this Agreement or the Term Notes, if any, or any other agreement
or instrument referred to herein or therein, or against any other person under
any other guarantee of, or security for, any of the Guaranteed Obligations. Each
of the Guarantors waives any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Lender upon this guarantee made under this
Section 9 (this “Guarantee”) or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Lenders shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Lenders and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Lenders or any other person at any time of
any right or remedy against the Borrower or against any other person which may
be or become liable in respect of all or any part of the Guaranteed Obligations
or against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
applicable Lenders, and their respective successors and permitted assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
9.3    Reinstatement. The obligations of the Guarantors under this Section 9
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or any Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.
9.4    No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guaranteed Obligations (other than
contingent indemnification and reimbursement obligations for which no claim has
been made) and the expiration and termination of the Term Loan Commitments under
this Agreement it shall subordinate any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 9.1, whether by subrogation, right of contribution or
otherwise, against the Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.
9.5    Remedies. Each Guarantor jointly and severally agrees that, as between
the Guarantors and the Lenders, the obligations of the Borrower under this
Agreement and the Term Notes, if any, may be declared to be forthwith due and
payable as provided in Section 10 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 10) for
purposes of Section 9.1, notwithstanding any stay, injunction or other
prohibition



NYDOCS02/1076196.5    50

--------------------------------------------------------------------------------



preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrower or any Guarantor and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable, or the circumstances occurring where Section 10 provides that
such obligations shall become due and payable), such obligations (whether or not
due and payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 9.1.
9.6    Continuing Guarantee. The Guarantee made by the Guarantors in this
Section 9 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.
9.7    General Limitation on Guaranteed Obligations. In any action or proceeding
involving any federal, state, provincial or territorial, corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 9.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 9.1, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 9.9)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding and would not constitute
fraudulent conveyance.
The Guarantors confirm that it is the intention that this Guarantee not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar federal, state or foreign law to the extent applicable to the
obligations set forth herein.
9.8    Release of Guarantors. A Guarantor shall be automatically released from
its obligations hereunder in the event that all the Capital Stock of such
Guarantor shall be sold, transferred or otherwise disposed of to a Person other
than the Borrower or any of its Subsidiaries in a transaction permitted by
Section 8. In connection with any such release of a Guarantor, the
Administrative Agent shall promptly execute and deliver to such Guarantor, at
such Guarantor’s expense, all termination statements and other documents that
such Guarantor shall reasonably request to evidence such release.
SECTION 10.     EVENTS OF DEFAULT
10.1    Events of Default. An “Event of Default” shall occur if any of the
following events shall occur and be continuing; provided that any requirement
for the giving of notice, the lapse of time, or both, has been satisfied (any
such event, an “Event of Default”):
(a)    the Borrower or any other Loan Party fails to (i) pay when and as
required to be paid herein, any amount of principal of any Term Loan, or (ii)
pay within three Business Days after the same becomes due, any interest on any
Term Loan, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

NYDOCS02/1076196.5    51

--------------------------------------------------------------------------------



(b)    the Borrower fails to perform or observe any term, covenant or agreement
contained in Section 7.3(a), 7.5(a) or (b) or Section 8; or
(c)    any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
(d)    the Borrower or any other Loan Party fails to perform or observe any
other term, covenant or agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days after notice
to the Borrower from the Administrative Agent or the Required Lenders; or
(e)    any Loan Party or any Subsidiary thereof (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount (but excluding intercompany Indebtedness), or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee Obligations or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee Obligations (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee Obligations to become payable or
cash collateral in respect thereof to be demanded, in any case in an amount of
more than the Threshold Amount; provided, however, that an event so causing, or
permitting the holder or holders of such Indebtedness or the beneficiary or
beneficiaries to cause such Indebtedness to be demanded or to become due or an
offer to be made which consists of (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, to the extent sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness, (y) termination or similar
events occurring under any hedge agreements except to the extent of any failure
to make any payment required as a result of any such termination or similar
event, or (z) Indebtedness which is convertible into Capital Stock and converts
to Capital Stock in accordance with its terms shall not constitute an Event of
Default under this clause (e) unless, in each case, such event constitutes an
event of default (howsoever defined) under the documentation therefore; or
(f)    any Loan Party or any Significant Subsidiary thereof institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for



NYDOCS02/1076196.5    52

--------------------------------------------------------------------------------



all or any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    (i) Any Loan Party or any Significant Subsidiary thereof becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
(h)    there is entered against any Loan Party or any Subsidiary thereof one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage) and all such judgments and orders shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or
(i)    (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan, and in each case in clauses (i) and (ii), such event or
condition would reasonably be expected to result in a Material Adverse Effect;
or
(j)    there occurs any Change of Control.
10.2    Action in Event of Default. (a) Upon any Event of Default specified in
Section 10.1(f), the Term Loan Commitment shall immediately terminate
automatically and the Term Loan (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents shall
automatically immediately become due and payable and (b) if any other Event of
Default under Section 10.1 occurs, then the Administrative Agent may, or at the
request of the Required Lenders shall, take any or all of the following actions
for so long as such Event of Default is continuing: (i) by notice to the
Borrower, declare the Term Loan (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable, (ii) the Administrative Agent may enforce on any Guarantee. Except as
expressly provided above in this Section 10.2, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.





NYDOCS02/1076196.5    53

--------------------------------------------------------------------------------



SECTION 11.     ADMINISTRATIVE AGENT
11.1    Appointment. The Lenders hereby irrevocably designate and appoint Mizuho
as Administrative Agent to act as specified herein and in the other Loan
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Term Note by the acceptance of such Term Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Loan Documents and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.
11.2    Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Loan Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, unless caused by its or their gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non‑appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Term Note; and nothing in this Agreement or in any other Loan Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Loan Document except as expressly set forth herein or therein.
11.3    Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Term
Note, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Borrower and the Guarantors in connection with the making and the
continuance of the Term Loan and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and the Guarantors and, except as expressly provided in this Agreement,
the Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Term Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Term Loan or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Term Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of the Borrower or any Guarantor or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Loan Document, or the financial
condition of the Borrower or any Guarantor or the existence or possible
existence of any Default or Event of Default.

NYDOCS02/1076196.5    54

--------------------------------------------------------------------------------



11.4    Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Term Note shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting hereunder or under
any other Loan Document in accordance with the instructions of the Required
Lenders.
11.5    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message (or other
electronic communication), cablegram, radiogram, order or other document or
telephone message signed, sent or made by any Person that the Administrative
Agent believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent.
11.6    Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof), in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising
out of this Agreement or any other Loan Document; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non‑appealable decision).
11.7    The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Term Loan under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders,” “Additional
Lender”, or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities. The Administrative Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to any Loan Party or
any Affiliate of any Loan Party (or any Person engaged in a similar business
with any Loan Party or any Affiliate thereof) as if they were not performing the
duties specified herein, and may accept fees and other consideration from any
Loan Party or any Affiliate of any Loan Party for services in connection with
this Agreement and otherwise without having to account for the same to the
Lenders.



NYDOCS02/1076196.5    55

--------------------------------------------------------------------------------



11.8    Holders. The Administrative Agent may deem and treat the payee of any
Term Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent and recorded in the
Register. Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Term Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or endorsee, as the case may be, of such Term Note or of any Term Note
or Term Notes issued in exchange therefor.
11.9    Resignation by the Administrative Agent. (a) The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder and/or under the other Loan Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 10.1(f) then exists, the Borrower. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.
(b)    Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed;
provided that the Borrower’s approval shall not be required if a Significant
Event of Default shall have occurred and be continuing.
(c)    If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Borrower (which consent shall not be unreasonably withheld or delayed;
provided that the Borrower’s consent shall not be required if a Significant
Event of Default shall have occurred and be continuing), shall then appoint a
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Required Lenders appoint a
successor Administrative Agent in accordance with clause (b) above.
(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, and the Required Lenders
shall thereafter perform all the duties of the Administrative Agent hereunder
and/or under any other Loan Document until such time, if any, as the Required
Lenders appoint a successor Administrative Agent in accordance with clause (b)
above.
(e)    Upon a resignation of the Administrative Agent pursuant to this
Section 11.9, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Section 11 (and the analogous provisions of the other Loan Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as the Administrative Agent.



NYDOCS02/1076196.5    56

--------------------------------------------------------------------------------



11.10    Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Loan Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Loan
Document except (i) as specifically provided in this Agreement or any other Loan
Document and (ii) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent at
the time of receipt of such request and then only in accordance with such
specific request.
11.11    Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any other reason, or the Administrative Agent has paid over to the IRS
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any penalties or interest and together with
any and all expenses incurred, unless such amounts have been indemnified by any
Borrower, Guarantor or the relevant Lender.
11.12    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Term Loan shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loan and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 3.1(a) or Section 12.1) allowed in such
judicial proceeding;
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.1(a) or Section 12.1.

NYDOCS02/1076196.5    57

--------------------------------------------------------------------------------



SECTION 12.     MISCELLANEOUS
12.1    Payment of Expenses, etc. The Borrower hereby agrees to: (i) pay all and
documented or invoiced out‑of‑pocket costs and expenses (a) of the
Administrative Agent (including, the reasonable fees, disbursements and other
charges of Shearman & Sterling LLP and of any special or local counsel to the
Administrative Agent, subject to the Fee Letter) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents and the documents and instruments referred to herein and
therein and any amendment, modification, waiver or consent relating hereto or
thereto, (b) of the Administrative Agent, and their respective Affiliates in
connection with its or their syndication of the Term Loan and (c) of the
Administrative Agent and, after the occurrence and during the continuance of an
Event of Default, each of the Lenders in connection with any waiver of such
Event of Default in connection with any (x) waiver of an Event of Default that
has occurred and is continuing, (y) enforcement of this Agreement and the other
Loan Documents and the documents and instruments referred to herein and therein
or (z) refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work‑out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case, the reasonable and documented
or invoiced out‑of‑pocket costs and expenses of one primary counsel for the
Administrative Agent and its Affiliates, and any special or local counsel); (ii)
pay and hold the Administrative Agent and each of the Lenders harmless from and
against any and all Other Taxes with respect to the foregoing matters and save
the Administrative Agent and each of the Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to the Administrative Agent or such
Lender) to pay such taxes; and (iii) indemnify the Administrative Agent, each
Lender and their Affiliates, and each of their respective officers, directors,
employees, partners, advisors, representatives, agents, affiliates, controlling
persons, trustees and investment advisors and each of their respective
successors and assigns (each, an “Indemnified Person”) and hold each of them
harmless from and against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any claim, investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto and whether or not such claim, investigation, litigation or other
proceeding is brought by or on behalf of any Loan Party and its Affiliates and
creditors and any other third person) related to the entering into and/or
performance of this Agreement, any other Loan Document or the proceeds of the
Term Loan hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Loan Document or the exercise
of any of their rights or remedies provided herein or in the other Loan
Documents or (b) any related claim asserted against the Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding; provided that no
Indemnified Person will be indemnified for any loss, claim, damage, liability,
cost or expense to the extent it has resulted from (v) the gross negligence, bad
faith or willful misconduct of such Indemnified Person or any of its officers,
directors, managers, employees or controlled Affiliates (as determined by a
court of competent jurisdiction in a final and non‑appealable decision), (w) any
settlement entered into by such Indemnitee without the Borrower’s written
consent (such written consent not to be unreasonably withheld or delayed), (y) a
breach of its obligations under this Agreement or any



NYDOCS02/1076196.5    58

--------------------------------------------------------------------------------



other Loan Document by any such persons or one of its controlled Affiliates (as
determined in a final non‑appealable judgment of a court of competent
jurisdiction) (z) any dispute between and among Indemnified Persons (other than
a dispute involving claims against the Administrative Agent or any other agent
or co‑agent (if any)) that a court of competent jurisdiction has determined in a
final and non‑appealable decision did not involve actions or omissions of any
Affiliate of the Borrower or its Subsidiaries. None of the Borrower, the
Guarantors, the Administrative Agent, any Lender, or any of their respective
Affiliates or any other Indemnified Person shall be liable for any indirect,
special, punitive, exemplary or consequential damages in connection with this
Agreement, the Transaction, the Term Loan, the Fee Letter or the use of proceeds
therefrom; provided that nothing contained in this sentence shall limit the
indemnity and reimbursement obligations set forth in this Section 12.1 of any
Loan Party. To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, each Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.
To the full extent permitted by applicable law, each of the Borrower, the
Guarantors, the Administrative Agent or any Lender, or any of their respective
Affiliates or any other Indemnified Person shall not assert, and hereby waives,
any claim against any Indemnified Person, on any theory of liability, for
special, indirect, consequential or incidental damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Term Loan or the use of the proceeds
thereof. No Indemnified Person shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non‑appealable decision).
No Loan Party nor any of its or their Affiliates will, without the prior consent
of the relevant Indemnified Person, settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any proceeding in respect of
which indemnification may be sought pursuant to this Section 12.1 (irrespective
of whether such Indemnified Person is party thereto) unless such settlement,
compromise, consent or termination (a) includes an unconditional release of each
relevant Indemnified Person from all liability arising out of or directly and
indirectly relating thereto and (ii) does not include a statement as to the
admission, fault or culpability or failure to act by such Indemnified Person.
12.2    Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Loan Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such



NYDOCS02/1076196.5    59

--------------------------------------------------------------------------------



Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of the Borrower or any of its Subsidiaries against and on account of
the Obligations and liabilities of the Loan Parties to the Administrative Agent
or such Lender under this Agreement or under any of the other Loan Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 12.4, and all other claims of any nature or
description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not the Administrative Agent or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
this Section 12.2 as though it were a Lender; provided that such Participant
agrees to be subject to Section 12.6(b) as though it were a Lender.
12.3    Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication or other electronic
communication) and mailed, telegraphed, telecopied, cabled or delivered: if to
any Loan Party or to any Lender, at its address specified on Schedule II; and if
to the Administrative Agent, at the Notice Office; or, as to any Loan Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent
and the Borrower shall not be effective until received by the Administrative
Agent or such Borrower, as the case may be.
(b)    Notices and other communications to the Lenders and the other Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
12.4    Benefit of Agreement; Assignments; Participations. (a) (i) Assignments.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of
their rights or obligations hereunder without the prior written consent of each
affected Lender (and any attempted assignment or transfer by a Borrower without
such consent shall be null and void).
Subject to the conditions set forth in paragraphs (a)(ii), (a)(iii) and (a)(iv)
below, any Lender may assign to one or more Eligible Assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loan Commitments and the Term Loan at
the time owing to it and the Term Note or Term Notes (if

NYDOCS02/1076196.5    60

--------------------------------------------------------------------------------



any) held by it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A)    the Borrower, provided that such consent shall be deemed to have been
given if the Borrower has not objected within 15 Business Days after receipt by
the Borrower of the written request from the Administrative Agent or the
respective assigning Lender for consent; provided, further, that no consent of
the Borrower shall be required (x) in the case of any Lender, for an assignment
of any Term Loan to a Lender, an Affiliate of a Lender, or an Approved Fund (as
defined below) or (y) if a Significant Event of Default has occurred and is
continuing, any other Eligible Assignee; or
(B)    the Administrative Agent, except, in the case of any Lender, with respect
to an assignment of any Term Loan or any Term Loan Commitment to a Lender or an
Affiliate of a Lender.
(ii)    Assignment Conditions. Assignments shall be subject to the following
additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitments or Term Loan, the amount of the Term
Loan Commitments or Term Loan of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (provided that simultaneous assignments to or by two or more
Approved Funds shall be aggregated for purposes of determining such amount)
unless the Administrative Agent and the Borrower otherwise consent;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually); and
(C)    the Assignee, if it is not already a Lender hereunder, shall deliver to
the Administrative Agent an administrative questionnaire and the Internal
Revenue Service forms described in Section 4.4(b) (including the Non‑Bank
Certificate, as applicable) and any forms described in Section 4.4(c) (if
applicable).
For the purposes of this Section 12.4, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender or (b) an
affiliate of a Lender.
(iii)    Assignments to Affiliated Lenders. Any Lender may, at any time, assign
all or a portion of its rights and obligations with respect to Term Loan to an
Affiliated Lender through open market purchases, in each case in accordance with
the terms of this Agreement (including Section 12.4), subject, to the extent
applicable, to the restrictions



NYDOCS02/1076196.5    61

--------------------------------------------------------------------------------



set forth in the definitions of “Eligible Assignee” and subject to the following
further limitations:
(A)    Notwithstanding any other provision herein to the contrary, in the event
that a Loan Party is the subject of a proceeding of the type described in
Section 10.1(f) (such proceeding, a “Loan Party Insolvency”), each Affiliated
Lender shall grant to the Administrative Agent a power of attorney, giving the
Administrative Agent the right to vote each Affiliated Lender’s claims on all
matters submitted to the Lenders for consent in respect of such Loan Party
Insolvency, and the Administrative Agent shall approve such claims in the same
proportion as the majority of Lenders (other than Affiliated Lenders) that voted
on each matter submitted to such Lenders for approval; provided that (1) the
foregoing shall not permit the Administrative Agent to consent to, or refrain
from, giving approval in respect of a plan of reorganization pursuant to Title
11 of the Bankruptcy Code of the Loan Party that is the subject of the Loan
Party Insolvency (such plan of reorganization being a “Loan Party Plan of
Reorganization”), if any Affiliated Lender would, as a consequence thereof,
receive treatment under such Loan Party Plan of Reorganization that, on a
ratable basis, would be inferior to that of the Lenders (other than such
Affiliated Lenders) holding the Term Loan as the affected Affiliated Lender
(such Lenders being, “Non‑Restricted Persons”) and any such Loan Party Plan of
Reorganization shall require the consent of such Affiliated Lender and (2) to
the extent any Non‑Restricted Person would receive superior treatment as part of
any Loan Party Plan of Reorganization, as compared to any Affiliated Lender,
pursuant to any investment made, or other action taken, by such Non‑Restricted
Person in accordance with such Loan Party Plan of Reorganization (but excluding
the Term Loan), then such Affiliate Lender’s consent shall not be required, so
long as such Affiliate Lender was afforded the opportunity to ratably
participate in such investment or to take such action pursuant to the Loan Party
Plan of Reorganization.
Notwithstanding anything to the contrary herein, Section 12.4(a)(iv) shall
supersede any provisions in Section 12.6 to the contrary.
(iv)    Novation. Subject to acceptance and recording thereof pursuant to
Section 12.4(a)(vi) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.11, 2.12, 4.4 and 12.1).
(v)    Acceptance and Register. Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), together with (x) any processing and recordation fee and (y)
any written consents to such assignment required by Section 12.4, the
Administrative Agent



NYDOCS02/1076196.5    62

--------------------------------------------------------------------------------



shall promptly accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(b)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in respect of the Term Loan to one or
more banks or other entities (other than the Borrower or any of the Borrower’s
Affiliates, a natural person or a Defaulting Lender) (a “Participant”) in all or
a portion of such Lender’s rights and obligations with respect thereto; provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the second proviso of Section 12.12(a) and (2)
directly affects such Participant. Each Lender that sells a participation shall,
acting solely for U.S. federal income tax purposes as the non‑fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the commitment of, and the principal amounts (and stated
interest) of, each Participant’s interest in the Term Loan or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Term Loan Commitments,
Term Loan or its other obligations under any Loan Document) except to the extent
that the relevant parties, acting reasonably and in good faith, determine that
such disclosure is necessary to establish that such Term Loan Commitment, Term
Loan or other obligation is in registered form under Section 5f.103‑1(c) of the
United States Treasury Regulations. Unless otherwise required by the Internal
Revenue Service (“IRS”), any disclosure required by the foregoing sentence shall
be made by the relevant Lender directly and solely to the IRS. The entries in
the Participant Register shall be conclusive and binding absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(ii)The Borrower agrees that (x) each Participant shall be entitled to the
benefits of Sections 2.11 and 2.12 (subject to the requirements of those
sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.4(a) and (y) each Participant
shall be entitled to the benefits of Section 4.4 (subject to the requirements
and limitations therein, including the requirements under Section 4.4(b) (it
being understood that the documentation required under Section 4.4(b) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.4(a).
Notwithstanding the foregoing, no Participant shall be entitled to receive any
greater payment under Section 2.11 or 4.4 than the applicable participating
Lender would have been

NYDOCS02/1076196.5    63

--------------------------------------------------------------------------------



entitled to receive in respect of the amount of the participation transferred by
such participating Lender to such Participant had no such participation
occurred, except to the extent such entitlement to receive a greater payment
results from a Change in Tax Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 12.2.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (but not to the Borrower or any
of the Borrower’s Affiliates) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto or provide the
respective pledgee or assignee any voting rights with respect to the pledged or
assigned obligations.
(d)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Term Notes to any Lender requiring Term Notes to facilitate
transactions of the type described in Section 12.4.
(e)    Each Lender, upon succeeding to an interest in Term Loan Commitments or
Term Loan, as the case may be, represents and warrants as of the effective date
of the applicable Assignment and Assumption that it is an Eligible Assignee.
12.5    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Loan Document and no course of dealing between the
Borrower or any other Loan Party and the Administrative Agent or any Lender
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Loan Document expressly provided are cumulative
and not exclusive of any rights, powers or remedies which the Administrative
Agent or any Lender would otherwise have. No notice to or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent or any Lender to any other or further action in any
circumstances without notice or demand.
12.6    Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.



NYDOCS02/1076196.5    64

--------------------------------------------------------------------------------



(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise),
which is applicable to the payment of the principal of, or interest on, the Term
Loan or Fees, of a sum which with respect to the related sum or sums received by
other Lenders is in a greater proportion than the total of such Obligation then
owed and due to such Lender bears to the total of such Obligation then owed and
due to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Loan Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lenders, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 12.6(a) and (b) shall be subject to the provisions of
this Agreement which permit disproportionate payments with respect to the Term
Loan as, and to the extent, provided herein.
12.7    Calculations; Computations. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP or in the application of GAAP would
affect the computation of any financial ratio or financial term or definition
set forth in any Loan Document and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend (subject to the approval of the Required
Lenders) such ratio or covenant to preserve the original intent thereof in light
of such change in (or in the application of) GAAP; provided that, until so
amended, (i) such ratio shall continue to be computed in accordance with GAAP
prior to such change and (ii) the Borrower shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or financial covenant made before and after giving
effect to such change in (or in the application of) GAAP as is reasonably
necessary to demonstrate the compliance (or non‑compliance) with such ratio.
(c)    Notwithstanding anything to the contrary contained herein, (i) all
financial statements shall be prepared, and the Consolidated Leverage Ratio and
Leverage Ratio shall be calculated, in each case, without giving effect to any
election under FASB ASC 825 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof or the
application of FAS 133, FAS 150 or FAS 123r (to the extent that the
pronouncements in FAS 123r result in recording an equity award as a liability on
the consolidated balance sheet of the Borrower and its Subsidiaries in the
circumstance where, but for the application of the pronouncements, such award
would have been classified as equity) and (ii) to the extent expressly provided
herein, certain calculations shall be made on a pro



NYDOCS02/1076196.5    65

--------------------------------------------------------------------------------



forma basis. For the avoidance of doubt, notwithstanding any changes in GAAP
after the Closing Date that would require lease obligations that would be
treated as operating leases as of the Closing Date to be classified and
accounted for as Capital Lease Obligations or otherwise reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries, such
obligations shall continue to be excluded from the definition of Indebtedness.
(d)    For purposes of determining compliance on a pro forma basis with the
covenants set forth in Section 8.13 (where such pro forma compliance is called
for in other covenants of Section 8), the relevant quarter-end calculated values
shall be adjusted on a pro forma basis as of the relevant date on which such
other covenant set forth in this Section 8 is tested to reflect any changes
since the immediately preceding quarter for which the financial statements have
been provided (or, if earlier, the Closing Date) to the relevant variables used
in such calculation.
(e)    All computations of interest and other Fees hereunder shall be made on
the basis of a year of 360 days (except for interest calculated by reference to
the Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.
12.8    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PERSON, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN
ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PERSON. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE
BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING



NYDOCS02/1076196.5    66

--------------------------------------------------------------------------------



COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS
IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY TERM NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE BORROWER OR ANY OTHER LOAN PARTY IN ANY OTHER
JURISDICTION.
(b)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
12.9    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart. Delivery of an executed counterpart by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart.
12.10    Effectiveness; Closing. This Agreement shall become effective on the
date (the “Effective Date”) on which the Borrower, each Guarantor, the
Administrative Agent and each of the Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent at the Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at such office that the
same has been signed and mailed to it. The Administrative Agent will give the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.
The agreement of each Lender to make the extension of credit requested to be
made by it under this Agreement is subject to the occurrence of the Effective
Date and the satisfaction or waiver in accordance with Section 12.12, prior to
or concurrently with the making of such extension of credit, of the conditions
precedent set forth in Section 6.1 (the date of such extension, the “Closing
Date”).

NYDOCS02/1076196.5    67

--------------------------------------------------------------------------------



.
12.11    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
12.12    Amendment or Waiver; etc. (a) Neither this Agreement nor any other Loan
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Loan Parties party hereto or thereto (or in the case of
this Agreement and the Borrower and, to the extent relating to Section 9 that
directly and adversely affects any other Loan Party, each such directly and
adversely affected Loan Party) and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions),
and Subsidiaries of the Borrower may be released from, the Guarantee in
accordance with the provisions hereof and thereof without the consent of the
other Loan Parties party thereto or the Required Lenders), provided that no such
change, waiver, discharge or termination shall, without the consent of each
Lender (other than, except with respect to following clause (i), a Defaulting
Lender) (with Obligations being directly and adversely affected in the case of
following clause (i)(y)) or whose Obligations are being extended in the case of
following clause (i)(x)), (i)(x) extend the final scheduled maturity of any Term
Loan or Term Note, (y) or reduce the rate or extend the time of payment of
interest or fees thereon (except in connection with the waiver of applicability
of any post‑default increase in interest rates), or reduce (or forgive) the
principal amount thereof, (ii) release all or substantially all of the
Guarantors (except as expressly provided in the Loan Documents) under this
Agreement, respectively, (iii) amend, modify or waive any provision of this
Section 12.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Term Loan on
the Closing Date) or (iv) reduce the “majority” voting threshold specified in
the definition of Required Lenders; provided further that no such change,
waiver, discharge or termination shall (1) increase the Term Loan Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Term Loan Commitment or a mandatory repayment of the Term Loan
shall not constitute an increase of the Term Loan Commitment of any Lender, and
that an increase in the available portion of any Term Loan Commitment of any
Lender shall not constitute an increase of the Term Loan Commitment of such
Lender) or (2) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 11 or any other provision as same relates to the
rights or obligations of the Administrative Agent.
(b)    If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (iv), inclusive, of the first proviso to Section 12.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non‑consenting Lenders whose
individual consent is required are treated as described below, to replace each
such non‑consenting Lender or Lenders with one or more Replacement Lenders
pursuant to Section 2.14. Notwithstanding the foregoing, this Agreement may be
amended (or amended

NYDOCS02/1076196.5    68

--------------------------------------------------------------------------------



and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement or to increase the amount of the existing
facilities under this Agreement and to permit the extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loan and the accrued interest and fees in respect
thereof, (ii) to permit any such additional credit facility which is a term loan
facility or any such increase in the Term Loan to share ratably in prepayments
with the Term Loan and (iii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.
(c)    If following the Closing Date, the Administrative Agent and any Loan
Party shall have jointly identified an ambiguity, inconsistency, obvious error
or any error or omission of a technical or immaterial nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the Loan
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Documents if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.
12.13    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.11, 2.12, 4.4, 11.6, 11.11 and 12.1 and the
representations and warranties set forth in Section 5 of this Agreement shall
survive the execution, delivery and termination of this Agreement and the Term
Notes, or the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the making,
repayment, satisfaction, or discharge of the Obligations.
12.14    Domicile of the Term Loan. Each Lender may transfer and carry the Term
Loan at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Term Loan pursuant to this Section 12.14 would, at the time
of such transfer, result in increased costs under Section 2.11, 2.12 or 4.4 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes in any applicable law, treaty, government
rule, regulation, guideline or order, or in the official interpretation thereof,
after the date of the respective transfer).
12.15    Register. The Borrower hereby designates the Administrative Agent to
serve as its non‑fiduciary agent, solely for purposes of this Section 12.15, to
maintain a register (the “Register”) on which it will record from time to time
the name and address of each Lender, the Term Loan Commitments, the principal
amounts of the Term Loan and any other obligations under the Loan Documents, and
the amounts of stated interest due thereon, owing to each Lender pursuant the
terms hereof and any Term Note. Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower’s obligations in
respect of such Term Loan or other obligations under the Loan Documents. With
respect to any Lender, the transfer of the Term Loan Commitments of such Lender
and the rights to the principal of, and interest on, any Term Loan and any other
obligations under the Loan Documents owing to such Lender shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent and prior to such recordation all amounts owing to the transferor with
respect to such

NYDOCS02/1076196.5    69

--------------------------------------------------------------------------------



Term Loan Commitments and Term Loan and other obligations under the Loan
Documents shall remain owing to the transferor. The registration of assignment
or transfer of all or part of any Term Loan Commitments, Term Loan or other
obligations under the Loan Documents shall be recorded by the Administrative
Agent on the Register upon and only upon the acceptance by the Administrative
Agent of a properly executed and delivered Assignment and Assumption pursuant to
Section 12.4. Upon such acceptance and recordation, the assignee specified
therein shall be treated as a Lender for all purposes of this Agreement.
Coincident with the delivery of such an Assignment and Assumption to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Term Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Term Note (if any) evidencing
such Term Loan, and thereupon one or more new Term Notes in the same aggregate
principal amount shall be issued to the assignee or transferee Lender at the
request of any such Lender. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 12.15 to the
same extent that the Administrative Agent is otherwise indemnified pursuant to
Section 12.1. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice, provided that the information contained in the Register which is shared
with each Lender (other than the Administrative Agent and its affiliates) shall
be limited to the entries with respect to such Lender including the Term Loan
Commitment of, or principal amount of and stated interest on the Term Loan owing
to such Lender.
12.16    Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 12.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors, agents, representatives or counsel or to another Lender if
such Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 12.16 to the
same extent as such Lender) any information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Loan Document, provided that any Lender may disclose any
such information (i) as has become generally available to the public other than
by virtue of a breach of this Section 12.16(a) by the respective Lender, (ii)
upon the request or demand of any regulatory authority having jurisdiction over
such Lender or any of their affiliates (in which case the Lenders agree, to the
extent practicable and not prohibited by applicable law, to inform you promptly
thereof prior to disclosure (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority or in cases where any
governmental and/or regulatory authority had requested otherwise)), (iii) as may
be required or appropriate in respect to any summons or subpoena or in
connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (v) to the Administrative Agent,
(vi) to any direct or indirect contractual counterparty in any swap, hedge or
similar agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 12.16, (vii) to
any prospective or actual transferee or Participant in connection with any
contemplated transfer or participation of any of the Term Notes or Term Loan
Commitments or any interest therein by such Lender, provided that such
prospective transferee



NYDOCS02/1076196.5    70

--------------------------------------------------------------------------------



agrees to be bound by the confidentiality provisions contained in this
Section 12.16, (viii) on a confidential basis to any rating agency in connection
with any rating of the Loan Parties or the Term Loan and (ix) in connection with
the exercise of remedies under this Agreement or any other Loan Document or any
action or proceeding relating to the enforcement of rights under this Agreement
or the other Loan Documents.
(b)    The Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non‑public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 12.16 to the same extent as
such Lender.
12.17    Patriot Act. Each Lender subject to the Patriot Act hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and the other
Loan Parties and other information that will allow such Lender to identify the
Borrower and the other Loan Parties in accordance with the Patriot Act.
12.18    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loan or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
12.19    Lender Action. Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Loan Party or any other obligor under any of the Credit Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self‑help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 12.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.
12.20    Press Releases.
(a)    Each Lender agrees that neither it nor its Affiliates will in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or its Affiliates or referring to this Agreement or the
other Loan Documents without at least

NYDOCS02/1076196.5    71

--------------------------------------------------------------------------------



two (2) Business Days’ prior notice to the Administrative Agent and without the
prior written consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) unless (and only to the extent
that) such Lender or Affiliate is required to do so under applicable law and
then, in any event, to the extent reasonably possible under applicable law, such
Lender or Affiliate will consult with the Administrative Agent before issuing
such press release or other public disclosure.
(b)    Each Loan Party consents to the publication by the Administrative Agent
or any Lender of advertising material, including any “tombstone” or comparable
advertising, on its website or in other marketing materials of Administrative
Agent, relating to the financing transactions contemplated by this Agreement
using any Loan Party’s name, product photographs, logo, trademark or other
insignia; provided that the Administrative Agent or such Lender shall provide a
draft reasonably in advance (and in no event, less than two (2) Business Days’
prior written notice, with copies thereof attached to such written notice) of
any advertising material to the Borrower for review and comment prior to the
publication thereof and the Administrative Agent and the Lenders agree not to
release or publicize any such material or other information until it receives
the Borrower’s written consent (which consent shall not be unreasonably
withheld, delayed or conditioned).


[Signature pages follow]



NYDOCS02/1076196.5    72

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
    
BORROWER:
EVERCORE PARTNERS INC., as a Borrower
 
 
By:
/ s /    ROBERT B. WALSH
 
Name: Robert B. Walsh
Title: Executive Vice President and Chief Financial Officer























[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



GUARANTORS:


 
 
EVERCORE LP, as a Guarantor


 
 
By:
/ s /    ROBERT B. WALSH
 
Name: Robert B. Walsh
Title: Executive Vice President and Chief Financial Officer







































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as Administrative Agent and Lender

By:
/ s /    DAVID LIM
 
Name: David Lim
Title: Authorized Signatory










--------------------------------------------------------------------------------



Schedule I


Lenders and Term Loan Commitments


Lender
Commitment
Mizuho Bank, Ltd.
$120,000,000






--------------------------------------------------------------------------------



Schedule II


Notice Addresses


If to any Loan Party:


Evercore Partners Inc.
55 E 52nd Street
New York, New York 10055
Attn: Robert B. Walsh
Email: Walshb@Evercore.com


If to the Lenders:


Mizuho Bank, Ltd.


Mizuho Bank, Ltd.
1800 Plaza Ten
Harborside Financial Center
Jersey City, NJ 07311
Attn.: Sean McLaughlin / Pamela Chen
Tel: 201-626-9356 / 201-626-9302
Fax: 201-626-9941
E-Mail: LAU_Agent@mizuhocbus.com


Copy to:


Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attn.: Andre Liu
Tel: 212-282-3741
Fax: 212-282-4488
E-Mail: andre.liu@mizuhocbus.com







--------------------------------------------------------------------------------



Schedule 8.1


Certain Liens


None.





--------------------------------------------------------------------------------



Schedule 8.2


Certain Existing Indebtedness


As of November 2, 2015 (dollars in thousands)
 
 
 
Senior Notes with Mizuho Bank Ltd.
$
120,000


 
 
Intercompany Balances (Between Loan Parties):
 
Evercore Partners Services East
 
-Evercore Venture Advisors LLC
1,678


-Evercore Advisors I LLC
7,063


-Evercore Mexico Management Limited
21,355


-Protego Asesores, S. De R.L.
7,000


-Evercore Holdings Limited
5,706


Total Intercompany Balances
42,802




Subordinated Promissory Note by Evercore Partners Services East, L.L.C. in favor
of Edward S. Hyman




22,000


Subordinated Promissory Note by International Strategy & Investment Group Inc.
in favor of Nancy Lazar


99


Subordinated Promissory Note by International Strategy & Investment Group Inc.
in favor of Edward S. Hyman


451






 






--------------------------------------------------------------------------------

EXHIBIT A



[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
the other Loan Documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other rights of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________


_________________________


1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------



[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________

______________________________


3.
Borrower:     Evercore Partners Inc., a Delaware corporation.



4.
Administrative Agent: Mizuho Bank, Ltd., as the administrative agent under the
Credit Agreement.



5.
Credit Agreement:    Term Loan and Guarantee Agreement, dated as of November 2,
2015 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among the Borrower, the guarantors
party thereto from time to time, Mizuho Bank, Ltd., as administrative agent, and
the lenders party thereto from time to time.



6.    Assigned Interest[s]:








Assignor[s]  5






Assignee[s]  6
Amount of Assignor’s
Term Loan  7
Amount of
Term Loan
Assigned   8
Percentage
of Assignor’s
Term Loan Assigned  9
Resulting Term Loan Amount for Assignor
Resulting Term Loan Amount for Assignee
 
 
$________
$________
_______%
$________
$________
 
 
$________
$________
_______%
$________
$________
 
 
$________
$________
_______%
$________
$________

[7.    Trade Date:    __________________]10
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
_________________________
5 List each Assignor, as appropriate
6 List each Assignee, as appropriate.
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8 Subject to $1.0 million minimum amount requirement pursuant to Section
12.4(a)(ii)(A) of the Credit Agreement (if applicable).
9 Set forth, to at least 9 decimals, as a percentage of the Term Loan of all
Lenders thereunder.
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
By:
 
 
Name:
 
Title:



















































[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------



[Consented to and] 1 Accepted:


MIZUHO BANK, LTD., as
Administrative Agent


By: _________________________________
Name:
Title:




[Consented to:] 2 


EVERCORE PARTNERS INC., as
Borrower


By: ________________________________
Name:
Title:








































[Signature Page to Assignment and Assumption]




_________________________________


1 To the extent required under Section 12.4(a)(i)(B) of the Credit Agreement.
2 To the extent required under Section 12.4(a)(i)(A) of the Credit Agreement.



--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Reference is made to the Term Loan and Guarantee Agreement, dated as of November
2, 2015 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among the Borrower, the guarantors
party thereto from time to time, Mizuho Bank, Ltd., as administrative agent, and
the lenders party thereto from time to time.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties. The Administrative Agent may conclusively
rely on the representations and warranties of this Section 1 without the need or
obligation to investigate that an Assignee is an Eligible Assignee.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties or any other person obligated in respect of any Loan Document or
(iv) the performance or observance by the Loan Parties or any other Person of
any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
is an Eligible Assignee, (ii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (iii) it meets all of the other requirements to be an Assignee
under the Credit Agreement (subject to such consents, if any, as may be required
under Section 12.4 of the Credit Agreement), (iv) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (v) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (vi) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 7.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into



--------------------------------------------------------------------------------



this Assignment and Assumption and to purchase [the][such] Assigned Interest and
(viii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be construed in accordance with and governed by the laws of
the State of New York.
4.    Fees. This Assignment and Assumption shall be delivered to the
Administrative Agent with a processing and recordation fee of $3,500 1.
5.    Administrative Questionnaire.    If the Assignee is not a Lender, annexed
hereto as Exhibit A is a completed administrative questionnaire, in form and
substance satisfactory to the Administrative Agent, providing such information
(including, without limitation, credit contact information and wiring
instructions) of the Assignee as the Administrative Agent may reasonably
require.










_____________________________
¹ To be paid by the Assignor or the Assignee.



--------------------------------------------------------------------------------



Exhibit A
Administrative Questionnaire
[provided by Administrative Agent]





--------------------------------------------------------------------------------

EXHIBIT B





[FORM OF]
COMPLIANCE CERTIFICATE
The undersigned hereby certifies, on behalf of Evercore Partners Inc., a
Delaware corporation (the “Borrower”), as [Title] of the Borrower and not in
[his][her] individual capacity, that:
(1)    I am the duly elected [Title] of the Borrower;
(2)    I have reviewed the terms of that certain Term Loan and Guarantee
Agreement, dated as of November 2, 2015 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”;
capitalized terms used in this Certificate (including Attachment No. 1 annexed
hereto and made a part hereof) not otherwise defined having the meanings
assigned to them in the Credit Agreement), among the Borrower, the guarantors
party thereto from time to time, Mizuho Bank, Ltd., as administrative agent, and
the lenders party thereto from time to time, and the terms of the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Borrower and
its subsidiaries during the accounting period covered by the attached financial
statements; and
(3)    The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].
[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event: ___________________________________________].



--------------------------------------------------------------------------------



The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this __________ day of _____________, ____ pursuant to subsection
7.2(a) of the Credit Agreement.


EVERCORE PARTNERS INC.


By: _____________________________
Name:
Title:






















[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

EXHIBIT B-1



ATTACHMENT NO. 1
TO COMPLIANCE CERTIFICATE
This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of ____________, ____ and pertains to the period from ____________,
____ to ____________, ____. Section references herein relate to subsections of
the Credit Agreement¹ .
Consolidated Tangible Net Worth (as of ___________, ____)
 
1. Consolidated shareholders’ equity:
$____________
 
2. Non-controlling interest (excluding redeemable non-controlling interest):
$____________
 
3. To the extent reflected in such Consolidated shareholders’ equity, the amount
of Consolidated intangible assets:
$____________
 
4. Total Consolidated Tangible Net Worth (1)+(2)-(3):
____:1.00]
 
 
 
Unencumbered Liquid Asset Ratio (as of ___________, ____)
 
1. Unencumbered Liquid Investments:
$____________
 
2. Aggregate outstanding amount under the Term Loan and other Total Debt of the
Borrower and its Consolidated Subsidiaries that is pari-passu with, or senior
(including structurally senior) to the Term Loan (excluding any Indebtedness in
respect of repurchase agreements, undrawn letters of credit and any outstanding
amounts under the Lines of Credit):
$____________
 
3. Total Unencumbered Liquid Asset Ratio (1)/(2):
____:1.00]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
¹ In the event of any conflict or inconsistency between the provisions of this
Compliance Certificate and the Credit Agreement, the provisions of the Credit
Agreement shall control.


 




--------------------------------------------------------------------------------



Additional Unencumbered Liquid Asset Ratio (as of ___________, ____)²
 
1. Unencumbered Liquid Investments held at, or in an account of, the Borrower
and/or the Guarantors:
$____________
 
2. Aggregate outstanding amount under the Term Loan and other Total Debt of the
Borrower and its Consolidated Subsidiaries that is pari-passu with, or senior
(including structurally senior) to the Term Loan (including any Indebtedness in
respect of repurchase agreements and any outstanding amounts under the Lines of
Credit):
$____________
 
3. Total Additional Unencumbered Liquid Asset Ratio (1)/(2):
____:1.00]
 
 
 
Total Consolidated Leverage Ratio (as of ___________, ____)
 
1. Total Debt:
$____________
 
2. Consolidated Adjusted EBITDA for the period of four fiscal quarters ending on
________________:
$____________
 
3. Total Consolidated Leverage Ratio (1)/(2):
____:1.00]
 
 
 
 
Leverage Ratio (as of ___________, ____)
 
 
1. Funded Debt:
$____________
 
2. Consolidated Adjusted EBITDA for the period of four fiscal quarters ending on
________________:
$____________
 
3. Leverage Ratio (1)/(2):
____:1.00]

















_________________________
² Only required to the extent the East Condition has not been satisfied.





--------------------------------------------------------------------------------

EXHIBIT C



[FORM OF]
NOTICE OF BORROWING
To:    Mizuho Bank, Ltd.,
as Administrative Agent for
the Lenders referred to below
[●]


Ladies and Gentlemen:

Reference is made to the Term Loan and Guarantee Agreement, dated as of November
2, 2015 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among the Borrower, the guarantors
party thereto from time to time, Mizuho Bank, Ltd., as administrative agent, and
the lenders party thereto from time to time. Capitalized terms used herein and
not otherwise defined have the meanings assigned to them in the Credit
Agreement.
The undersigned hereby gives you notice pursuant to Section 2.3 of the Credit
Agreement that it requests a borrowing under the Credit Agreement on [mm/dd/yy]
(the “Credit Date”), and in that connection sets forth below the terms on which
such borrowing is requested to be made:
 
Term Loan
 
¨ 
    [Base Rate Loan:
$__________]
¨ 


    [LIBOR Loan, with an initial Interest Period of      month(s):
$__________]



The account of the Borrower to which proceeds of the Term Loan requested on the
Credit Date are to be made available by the Administrative Agent to the Borrower
are as follows:
Bank Name:
 
Bank Address:
 
ABA Number:
 
Account Number:
 
Attention:
 
Reference:
 












--------------------------------------------------------------------------------



As of [September 30, 2015]:
(i)The Consolidated Tangible Net Worth of the Borrower is [_];
(ii)The Unencumbered Liquid Asset Ratio is [_];
(iii)The Additional Unencumbered Liquid Asset Ratio is [_]; and
(iv)The Consolidated Leverage Ratio is [_]; and
(v)The Leverage Ratio is [_].
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





EVERCORE PARTNERS INC.
By: _____________________________
Name:
Title:




































































[Signature Page to Notice of Borrowing]



--------------------------------------------------------------------------------

EXHIBIT D




[FORM OF]
TERM NOTE
$___________________¹
__________________²
 
[_________], [_____]

FOR VALUE RECEIVED, EVERCORE PARTNERS INC., a Delaware corporation (“Borrower”),
promises to pay to __________________³ (“Payee”) or its registered assigns the
principal amount of _________________4 ($[________________________]) or, if
less, the aggregate unpaid principal amount, if any, of the Term Loan (as
defined in the Credit Agreement) made by the Payee to the Borrower under the
Credit Agreement (as defined below). The principal amount of this Note shall be
payable on the dates and in the amounts specified in the Credit Agreement (as
defined below).
The Borrower also promises to pay interest on the unpaid principal amount
hereof, until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Term Loan and
Guarantee Agreement, dated as of November 2, 2015 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), among the Borrower, the guarantors party thereto from time to time,
Mizuho Bank, Ltd., as administrative agent, and the lenders party thereto from
time to time. Capitalized terms used herein and not otherwise defined have the
meanings assigned to them in the Credit Agreement.
This Note is one of Borrower’s “Term Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Term Loan evidenced hereby was made and is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
U.S. Dollars in immediately available funds at the Notice Office of
Administrative Agent or at such other place as shall be designated in writing
for such purpose in accordance with the terms of the Credit Agreement. Unless
and until an Assignment and Assumption effecting the assignment or transfer of
this Note shall have been accepted by the Administrative Agent and recorded in
the Register as provided in the Credit Agreement, the Borrower and the
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the outstanding Term Loan evidenced hereby. Payee hereby
agrees, by its acceptance hereof, that before disposing of this Note or any part
hereof it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided,
however, that the failure to make a notation of any payment made on this Note
shall not limit or
___________________________________________
1 Insert amount of Lender’s Term Loan in numbers.
2 Insert place of delivery of Note.
3 Insert Lender’s name in capital letters.
4 Insert amount of Lender’s Term Loan in words.



--------------------------------------------------------------------------------





otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall not be included in the computation of the
payment of interest on this Note, subject, in each case, to the terms of the
Credit Agreement.
This Note is subject to mandatory repayment as provided in the Credit Agreement
and to prepayment at the option of Borrower as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST- JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THIS NOTE
INCORPORATES BY REFERENCE, AND BORROWER AND PAYEE HEREBY AGREE TO BE SUBJECT TO,
THE PROVISIONS SET FORTH IN SUBSECTION 12.8 OF THE CREDIT AGREEMENT.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.
To the extent any provision of this Note is inconsistent with, or conflicts
with, any provision of the Credit Agreement, the Credit Agreement shall control.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed herein and in
the Credit Agreement.
The Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof pursuant to the Credit
Agreement, without notice, and hereby waive diligence, presentment, protest,
demand and notice of every kind and, to the full extent permitted by law, the
right to plead any statute of limitations as a defense to any demand hereunder.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
EVERCORE PARTNERS INC.
By: _____________________________
Name:
Title:




































[Signature Page to Term Note]



--------------------------------------------------------------------------------

EXHIBIT E



[FORM OF]
NOTICE OF CONVERSION/CONTINUATION
Reference is made to the Term Loan and Guarantee Agreement, dated as of November
2, 2015 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among the Evercore Partners Inc.
(the “Borrower”), the guarantors party thereto from time to time, Mizuho Bank,
Ltd., as administrative agent, and the lenders party thereto from time to time.
Capitalized terms used herein and not otherwise defined have the meanings
assigned to them in the Credit Agreement. Pursuant to Section 2.7 of the Credit
Agreement, the Borrower desires to convert or continue the Term Loan as follows:
1.    Date of conversion/continuation: _______________, ____
2.
Amount of Term Loan being converted/continued: $________________¹

3.    Nature of conversion/continuation:
[ ] a.    Conversion of Base Rate Loan to LIBOR Loan
[ ] b.    Conversion of LIBOR Loan to Base Rate Loan
[ ] c.    Continuation of Base Rate Loan as such
[ ] d.    Continuation of LIBOR Loan as such
4.    If the Term Loan is being continued as or converted to LIBOR Loan, the
duration of the new Interest Period that commences on the
conversion/continuation date: _______________ month(s)














_________________________________
1 To fill in the entire outstanding principal amount of the Term Loan.



--------------------------------------------------------------------------------





DATED: ___________________


EVERCORE PARTNERS INC.
By: _____________________________
Name:
Title:


































[Signature Page to Notice of Conversion/Continuation]





--------------------------------------------------------------------------------

EXHIBIT F



[FORM OF]
NON-BANK STATUS¹
Reference is made to the Term Loan and Guarantee Agreement, dated as of November
2, 2015 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), among the Evercore Partners Inc.
(the “Borrower”), the guarantors party thereto from time to time, Mizuho Bank,
Ltd., as administrative agent, and the lenders party thereto from time to time.
Capitalized terms used herein and not otherwise defined have the meanings
assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 4.4(b) of the Credit Agreement, the
undersigned hereby certifies that:
1.It is the sole record and beneficial owner of the Term Loan, participation or
other obligations in respect of which it is providing this certificate.
2.    It is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986 (as amended, the “Code”).
3.    It is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code.
4.    It is not a “controlled foreign corporation” related to the Borrower
within the meaning of Section 881(c)(3)(C) of the Code.


_________________________
1 If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.
A.    The following representation shall be provided as applied to the
undersigned:
•    Record ownership under Paragraph 1.
B.    The following representations shall be provided as applied to the
partners, members or beneficial owners claiming the portfolio interest
exemption:
•    Beneficial ownership under Paragraph 1;
•    Paragraph 3;
•    Paragraph 4.
C.    The following representation shall be provided as applied to the
undersigned as well as the partners, members or beneficial owners claiming the
portfolio interest exemption:
•    Paragraph 2.
D.    The undersigned shall provide an Internal Revenue Service Form W-8IMY
(with underlying W-8BENs, W-8BEN-Es, W-9s or other applicable forms from each of
its partners, members or beneficial owners claiming the portfolio interest
exemption).
E.    Appropriate adjustments shall be made in the case of tiered intermediaries
or tiered partnerships or flow- through entities.



--------------------------------------------------------------------------------



The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided in this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.









































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.
[NAME OF LENDER OR PARTICIPANT]
 

 


By: _____________________________
Name:
Title:
Date:




























[Signature Page to Certificate Re: Non-Bank Status]



